Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 1 of 59 Page|D #: 167

Case 3:18-mj-00105»GMG *SEALED* Document 1 l'-'iled 11108!18 Page 1 of ll Page|D #: 1

IN THE UNITED STATES DISTR_ICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE APPLICATlON
OF THE UNITED STATES OF AMERICA

FOR AN osoER AUTHORIZING THE -

CONTFNUED r_\irF.RCsPTioN oF WlRE ease Na_ 31 1 s_MJ- 105

AND ELEchoNic coMMuNlCArroNs F-l L E D

WITH Paecislon GPS LocArroN UNDER sEAL

UNDER sEAL To AND PROM sPRlNT

WIRELESS NUMBER (304) 240-mrs (TP4) NU V 08 2018
U.S. o:srni

CT CDURT-
MART|'NSBUF<G. WV 2?§,0|`:13

APPLICATION FOR TI'IE CON'I'INUED IN'I`ERCEPTIGN
OF WIRE AND ELECTRONIC COMMUNICATIONS

C. Lydia Lehrnan, Special Assistant United States Attorney for the Northern District of
West Virginia, and Lara K. Onips-Botteicher, Assistant United States Attolney for the Northern
District of West Virginia, being duly sworn1 states:

l . Applicant is an “lnvestigative or Law Enforcement Officer" of the United States
Within the meaning of Section 25 10(7) of Title 18, United States Code.

2. Pursuant to Sectjon 2518 of 'l`itle 18, United States Code, Specia] Agents of the
Federal Bureau of investigation (FBI), Bureau of Alcohol, Tobacco, Firearrns, and
Explosives (A'I`F], and other duly authorized state and local law enforcement officers
working under the supervision of the FBI, and personnel acting under contract to and the
supervision of FBI and ATF pursuant to an application authorized by David C. Rybicki,
Deputy Assistant Attorney General, a duly designated official of the Crirru`nal Division,
United States Department of lustice, who has been specially designated by the Attorney
General of the United States, pursuant to Order Number 3854-2017, dated February 27,
2011 to exercise the power conferred on that official by Section 2516 of Titic lS, United
States Code1 are authorized to intercept wire and electronic communications to and from
TP4 more fully identified in paragraph 4 below. Copies of the Attorney General’s Order
of special designation and the Meinoranduni of Authorization approving this application
are attached as Exhibits A and B.

3. This application seeks authorization to intercept the wire and electronic
connnunications, including text messages of ARMSTEAD CRAIG also known as
“inanny, nianny nioo1 moo” (herein referred to as "CRAlG"), N lCl-iOLAS DEMINDS
(herein referred to as DEM[NDS}, JANSEN CARR, {herein referred to as "JANSEN"),
DEHAVEN CRAIG {herein referred to as “DEI-IAVEN”), VlCTOR CARR also known
as (herein referred to as “VICTOR"), MOI.LY I-IUBER also known as Molly CARR,

l

USOOO169?3

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 2 of 59 Page|D #: 168

Case 3:18~mj"00105-GMG *SEALED* Document 1 Filed 11108!18 Page 2 of ll Page|D #: 2

(herein referred to as "‘MOLLY”), JASON PLUMMER, DAVID RICHARDSON,
COLTON PITMAN (herein referred to as “PITMAN,” JAMES KERNS, JESSE
BRIDGET (herein referred to as JESSE), ASI~ILEY GET'I`S (herein referred to as
GETTS), SHANNON MILLER (herein referred to as SHANNON), AARON MILLER
(herein referred to as AARON), DAVID NATHAN HUNTSBERRY (herein referred to
as HUNTSBERRY), UNSUB 9606, BURT, JAMES BRINKLEY also known as “little
philly” (herein referred to as BRINKLEY,) SVEN ALSTON (herein referred to as
ALSTON,), JALEESA CREAMER (herein referred to as CR_EAMER], WAYNE
CLYBURN (herein referred to as CLYBURN), HOPETON NEWMAN (herein referred
to as NEWMAN), BONI FACI ARAMBURO also known as “Bunz“ and “Bonelli”
(herein referred to as BONELLI) SANDRA ARAMBURO (herein referred to as
ARAMBURO), and others as yet unknown (collectively, “TARGE,T INTERCEPTEES”),
concerning the following federal felony offenses (the “'I`ARGET OFFENSES“)
enumerated in Section 25161 of Title 18, United States Code:

a. 21 U.S.C. § 841 - Possession with the intent to distribute and distribution of a
controlled substance1 namely heroin and cocaine base;

b. 21 U.S.C. § 843(b) - Use of a communication facility to further the commission of
a felony controlled substance offense;

c. 21 U.S.C. § 846 ~ Conspiracy to possess with the intent to distribute and to
distribute controlled substances; and

d. 18 U.S.C. § 1952 - lnterstate travel in aid of unlawful activity-

4. These offenses are occurring on Sprint Wireiess telephone number (304) 240-
2076, assigned to Electronic Serial Nuniber (ESN) 089591552802258065 (hereinafter
referred to as “TARGET PHONE 4” or TP4). According to records obtained from
SPRINT, individual subscriber information for the captioned telephone yields the
registeied name as PREPAID CUSTOMER With an address of 1?6 Lee St., Martinsburg,
WV 25404. lt is believed DEMTNDS is the user of the above captioned number

Based upon my knowledge derived front the investigation referenced below1 TP4
is in the possession ot`, auditor under the dominion control of, and used by DEMINDS and
others yet unknown. investigative actions conducted by the F ederal Bureau of
Investigation have revealed this phone is being used by DEMINDS and other individuals
yet to be fully identified

This application seeks authorization to intercept the wire and electronic
corrununications, including text messages (and such background conversations

 

1 Although aiding and abetting under 13 U.S.C. §2 is note predicate offense enumerated in 18 U.S,C.
§ 2516, there is also probable cause to believe that the SUB.TECTS ofthis investigation have aided and
abetted one another in committing enumerated offenses

|\J

USOOO16974

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 3 of 59 Page|D #: 169

Case 3:1B¢mj~00105-GMG *SEALED* Docurnent 1 Filed 11108!18 Page 3 of 11 Page|D #: 3

intercepted in the vicinity of TP4 while the phone is off the hook or otherwise in use)
during the effective period of the Order sought herein. The authorization requested is
intended to apply not only to the target telephone number listed above, but also to any
other telephone numbers subsequently assigned to or used by the instrument bearing the
same electronic serial number (“ESN”) used by 'I‘P4, and to any other ESNs to which the
target telephone number referenced above is assigned1 within the thirty-day period The
authorization requested is intended to apply to the target telephone number referenced
above regardless of service provider, and to backgroturd conversations intercepted in the
vicinity of the target telephone while the telephone is off the hook or otherwise in use.

5. Applicant has discussed all the circumstances of the above offenses with Sergeant
Jonatban Bowman, who participated in the investigation herein and has examined the
Affrdavit of Sergearrt Jonathan Bownran which is attached to this application and
incorporated by reference herein. Wherefore, your applicant states upon information and
belief that interceptions of wire and electronic cornnrunications, including text
messagr`ng, is necessary to achieve the following investigative objectives:

a. The nature, extent, and methods of operation of illegal drug trafficking of
ARMSTEAD CRAIG also known as “rnanny, manny moc, moo" (herein
referred to as “CRAIG”), NICHOLAS DEMINDS (herein referred to as
DEMINDS)1 .IANSEN CARR, (herein referred to as “JANSEN”),
DEHAVEN CRAIG (herein referred to as “DEHAVEN"), VICTOR CARR
also known as (herein referred to as “VICTOR"), MOLLY HUBER also
known as Molly CARR, (herein referred to as “MOLLY"), JASON
PLUMMER, DAVID RICI-]ARDSON, COLTON PITMAN (herein
referred to as “PITMAN,“ JAMES KER.NS, ]ESSE BRIDGET (herein
referred to as JESSE), ASHLEY GETTS (herein referred to as GETTS),
SHANNON MILLER (herein referred to as SHANNON), AARON
MILLER (herein referred to as AARON), DAVID NATI-IAN
HU'NTSBERRY (herein referred to as HUNTSBERRY), UNSUB 9606,
BURT1 JAMES BRINKLEY also known as “Iittle philly” (herein referred
to as BRlNKLEY,) SVEN ALSTON (herein referred to as ALSTON._),
]ALEESA CREAMER (herein referred to as CR_EAMER), WAYNE
CLYBURN (herein referred to as CLYBURN), HOPETON NEWMAN
(herein referred to as NEWMAN), BONI FACI ARAMBURO also known
as “Bunz” and “Bonelli” (herein referred to as BONELLI) SANDRA
ARAMBURO (herein referred to as ARAMBURO), and others as yet
unknown (the “SUBJECTS");

b. The datcs, times, places, and manner in which controlled substances and

the proceeds of the drug trafficking are being delivered to the SUBJECTS
and others as yet unlorown;

USOOO16975

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 4 of 59 Page|D #: 170

Case 3:18-mj~00105-GMG *SE.AL.ED* Document l Filed 11!08}18 Page 4 of 11 Page|D #: 4

c. The identification of other communications facilities used by the
SUBJECTS and others as yet unknown in furtherance of the criminal
activity alleged herein;

d. The methods and means of payment for the controlled substances
employed by the SUBJECTS and others as yet unknown and the manner in
which these transactions are conducted;

e. The locations where the controlled substances are stored;

f. The nature and extent of the mechanism used by the SUBJECTS and others
as yet unknown to import, transport, and distribute controlled substances
Within the Northern District of West Virginia;

g. The identities of co-conspirators, accomplices, aiders and abetters, and
other participants operating in concert with the SUBJECTS and their
respective roles and participation in the above-mentioned offenses;

h. The identities of the sources of supply of the controlled substances
distributed by the SUBJECTS and others as yet unknown;

i. The methods and means by which the SUBJECTS and others as yet
unknown maintain, dispose of, and invest the proceeds from the sale of
controlled substances; and

j. The location and source of resources used to finance the illegal activities
described herein.

6. The attached Affrdavit contains a full and complete statement explaining why
normal investigative procedures have been tried and failed, reasonably appear unlikely to
succeed i f tried, or reasonably appear to be too dangerous to attempt

?. There is probable cause to believe that TARG ET INTERCEPTEES and others as
yet unknown have used, are using and will continue to use during the period of
interception applied for herein, the above-referenced telephones to communicate with
each other in connection with the commission of the TARGET OFFENSES. There is
probable cause to believe that the TARGET SUBJECTS, and other persons as yet
unknown, have colnrnitted, are conrmitting, and will continue to commit the TARGET
OFFENSES described above. There is probable cause to believe that particular wire and
electronic communications of the TARGET l'NTERCEPTEES concerning the TARGET
OFFENSES will be obtained through the interception of wire and electronic
communications occurring to and from TP4. In particular, there is probable cause to

US{)0016976

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 5 of 59 Page|D #: 171

Case 3:1B-mj-00105-GMG *SEALED* Document 1 Filed 11)'08/18 Page 5 of 11 Page|D #: 5

believe that these communications will concern the specifics of the TARGET
OFFENSES.

8. The attached Affrdavit explains that no prior applications have been made to any
judge of competent jurisdiction for the authorization to intercept or for the approval of the
interception of wire, oral, and electronic connnu nications involving any of the same
persons, facilities, or places specified in this application or in the accompanying
Affrdavit, other than those applications noted in the Affidavit.

9. On the basis of the allegations contained in this application and on the basis of the
Affidavit of SA Cisar attached hereto, the applicant requests:

a. That this court issue an Order pursuant to the power conferred on it by
Section 2518 of Title 18, United States Code, authorizing agents of the
FBI, Bureau of Alcohol, Tobacco, Firearms and Explosives, and Speci ally
Deputized Oi`iicers under contract with the goverm‘nent, and acting under
the supervision of an l~`Bl special agent, are authorized to conduct the
interception and minimization of wire and electronic communications of
Spr'int Wireless telephone number (304) 240-20?6, assigned to Electronic
Serial Nunrber (ESN) 089591552802258065 (TP4).

b, Tlre authorization is also intended to apply to Such background
conversations intercepted in the vicinity of TP4 while the phone is off the
hook or otherwise in use.

c. 'I`Irat this court’s Order provide that interceptions not automatically
terminate after the first interception that reveals the manner in which the
alleged conspirators and others as yet unknown conduct their illegal
activities, but continue until communications are intercepted that billy
reveal the mamrer in which they participate in the specified offenses and
that reveal the identities of their conspirators, their places of operation and
the full nature of the conspiracy involved therein, or for a period of thirty
(30) days, whichever is carlier. lt is iinther requested that this time be
measured from the day on Which the investigative or law enforcement
officer first begins to conduct the interception or ten (10) days from the
date of the court‘s Order, whichever is earlier.

d. flint this Court issrre an Order pursuant to Section 2518(4) of Title 18,
United States Code, directing Sprint Wireless, an “electronic
communication service” provider as defined in Title 18, United States
Code, § 25 l 0(]5), to furnish the applicant forthwith all inforination,
facilities and technical assistance necessary to accomplish the interception
unobtiusively and with a minimum of interference With the services that
such service provider is according the persons whose communications are

5

U300016977

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 6 of 59 Page|D #: 172

Case 3:1B-mj-00105-GMG *SEALED* Documertt 1 Fited 11108!18 Page 6 of 11 Page|D #: 6

to be intercepted The service provider Slrall be compensated by the FBI
for reasonable expenses incurred in providing such facilities or assistance

e. IT lS FURTHER REQUESTED that, pursuant to Title lS, United States
Code, Section 2703(0)(1)(]3) and (d)1 Sprint Wireless or any other
Subsequent service provider, providers of electronic communications
services as defined in Title 18, United States Code, Section 2510(]5), shall
disclose to the applicant and the FBI the following information relevant to
this investigation as set forth in Title lB, United States Code, Section
2?03 (c](Z)(A)-(F), pertaining to TP4 and the telephone numbers assigned
to or used by telephones or other devices that place or send wire or
electronic communications to, or receive wire or electronic
communications from, TP4, within 24 hours of said request, including
weekends and holidays, there being offered specific and articulable facts
showing that there are reasonable grounds to believe that the information
sought is relevant and material to an ongoing criminal investigation as set
forth more fully in the affidavit subscriber name; subscriber address;
historical local and long distance telephone connection records, or records
of session times and durations; length of service (including start date) and
types of services utilized; telephone or instrument number or other
subscriber identification number (including but not limited to lntemational
Mobile Subscriber Identity nurnber, Mobile Suhscriber ldentity Number,
hrternational Mobiie Equipnrent lderrtity rrurnber, Universal Mobile
Equipment Identity number, Electron.ic Serial Number, and Mobile
Equipment Identity number}; means and Source of payment for service
{includiug any credit card or bank account nrrnrber);

f. lT lS FURTHER REQUESTED, pursuant to 18 U.S.C. § 2703(¢)(1)(A),
Federal Rule of Crirninal Procedure 41, and 18 U.S.C. § 3122~24, that the
Court issue an Order authorizing agents of the FBI to ascertain the
physical location of TP4 during the authorized period of interception and
to obtain information regarding the location of TP4 during the 60 days
preceding the date that the order is entered (tlre "Requested Location
lnforrnation”). As explained in more detail in the Afiidavit, there is
probable cause to believe that tire location of TP4 during that period will
constitute evidence of the TARGET OFFENSES. The Requested
Location Information includes, but is not limited to: real~tinre E~9ll Phase
ll data or other precise location information concerning TP4 during the
authorized period of interception; records reflecting the cell tower and
sector through which communications over TP4 were made (“ce]l~site
location infonnation”] during the 60 days preceding the date that the order
is entered; and real-time cell-site location information for TP4 during the
authorized period of interception Because the government seeks tl're
disclosure of prospective cell-site location information pursuant to the
combined authority of 18 U.S.C. § 2?03(c){l)(A) and 18 U.S.C. § 3123,
the Applicant hereby certifies, pursuant to l 8 U.S.C, § 3122, that the
information likely to be obtained is relevant to an ongoing criminal
investigation conducted by the FBI and discussed in the affidavit

USOOO“| 6978

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 7 of 59 Page|D #: 173

Case 3:1B-mj-00105-GMG *SEALED* Document l Filed 11108!18 Page 7 of 11 Page|D #: 7

h.

IT IS FURTHER REQUESTED, that the Court direct Sprint Wireless to
disclose the Requested Location Information concerning TP-'t during the
authorized period of interception, and to initiate a signal to determine the
location of TP4 on the service provider’s network or with such other
reference points as may be reasonably available and at such intervals and
times as directed by the law enforcement agent serving the proposed order,
and to furnish the information, facilities, and technical assistance
necessary to accomplish the acquisition unobtrosively and with a
minimum of interference with such services as that provider accords the
user(s) of TP4, at any time of day or night, owing to the potential need to
locate TP4 outside of daytime hon rs.

l"l` IS FURTHER REQUESTED, pursuant to 18 U.S.C. § 3103a(b) and
Federal Rule of Crintinal Proeedure 41(f}(3), that the Court authorize
delay of notice of the acquisition of the Requested Location Inforniation
for a period not to exceed 120 days from the date that the order is entered
There is reasonable cause to believe that providing immediate notification
may have an adverse result, as defined in 18 U.S.C. § 2705. Providing
immediate notice to the subscriber or user of TP4 would seriously
jeopardize the ongoing investigation, as such a disclosure would give that
person an opportunity to destroy evidence, change patterns ot`behavior,
notify confederates, and flee from prosecution The period of delay may
thereafter be extended by the court for good cause shown.

lT lS FURTHER REQUESTED, that no inventory or return of the results
oi` the foregoing interception need be made7 other than the above~required
reports, before 90 days from the date of the expiration of this Order, or any
extension of the Order, or at such time as the Court in its discretionary
may require lt is further requested that, upon an ex parte showing of good
cause to a judge of competent jurisdiction, the service ofthe above
inventory or return may be postponed for a further reasonable period of
time.

That to avoid prejudice to this criminal investigation, the Court order that
Sprint Wireless, their agents and employees shall not disclose to or cause a
disclosure of this court’s Order or the request for information, assistance
and facilities by the FBl or the existence of this investigation to any
person other than those of their agents and employees who require said
information to accomplish the services hereby requested ln particular,
said service providers and their agents and employees should be ordered to
not make Such disclosure to a lessee, telephone subscriber or any
interceptee or participant in the intercepted communications

IT IS FURTHER REQUESTED that, in the event that the service provider
changes during the course of the interception, interception may continue

U300016979

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 8 ot 59 Page|D #: 174

Case 3:1B»mj»00105~GMG *SEALED* Document l Filed 11!08!18 Page 8 of 11 Page|D #: 8

With any new service provider without further Order of this Court. The
United States will advise the Court of any change of service provider in
the periodic progress reports submitted to this Court.

l. 'l`hat the Order provide that the applicant, C. Lydia Lelunan, Special
Assistant United States Attorney, Lara K. Ornps~Botteicher, Assistant
United States Attorney, or any Assistant United States Attomey familiar
with the facts of this case designated by United States Attorney William .l.
Powell, shall provide the court with a report on or about every tenth day
following the date of the interceptions begin showing what progress has
been made toward achievement of the authorized objectives and the need
for continued interceptionl It` any of the above reports should become due
on a Weekend or holiday, it is further requested that such report become
due on the next business day thereafter.

m. That pursuant to 13 U.S.C. § 251 8(3), in the event that TP4 is used outside
the territorial jurisdiction of the Court, interceptions may continue in the
Northern District of West Virginia where communications will be first
heard andfor read and minimized All monitoring of wire and electronic
communications bc conducted in such a way as to minimize the
interception and disclosure of communications not relevant to the
investigation or otherwise criminal in nature. Monitoring of
conversations must immediately terminate when it is determined that the
conversation is unrelated to communications subject to interception under
Chapter 119 of Title 18, United States Code. Interception must be
suspended innnediately when it is determined through voice identification,
physical surveillance, or otherwise, that none of the named interceptees or
any of their confederates, when identitied, are participants in the
conversation, unless it is determined during a portion of the conversation
already overheard that the conversation is criminal in nature. It` the
conversation is minimized1 the monitoring agent may spot-check to ensure
that the conversation has not turned to criminal matters. Special attention
shall be given to minimize all privileged communications

n. That this Court direct that its Order be executed as soon as practicable
after it is signed and that all monitoring of wire and electronic
communications intercepted be limited to those communications relevant
to the pending investigation in accordance with the minimization
requirement of Chapter l 19 of Title IS, United States Code, and if
minimized that the court direct the monitoring personnel to spot check to
insure that the conversation has not turned to criminal matters For
electronic communications (i.e. text messages}, the Order should direct
that text messaging will be monitored by authorized individuals and
further order that each text message be reviewed over a secure system, and
based on the identities of the sender and recipient and the content of the

8

USOOO16980

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 9 of 59 Page|D #: 175

Case 3:1B-mj-00105-GMG *SEALED* Document 1 Filed 11!08!18 Page 9 of 11 Page|D #: 9

message, monitoring personnel determine as soon as practicable after
interception whether the text message appears to be relevant to the
investigation or otherwise criminal in nature. lf the message is not
criminal in natu.re, the message should minimized and not accessed by
other members of the investigative team. lt` the message appears to be
privileged, it should be marked “privileged” and secured from access by
other members of the investigative team. lf a text message appears to be
relevant to the investigation or otherwise criminal in nature, it will be
shared with the other agents and monitors involved in the investigation lf`
a text message is minimized or privileged, it will not be disseminated to
other members of the investigative team. All intercepted text messages
will be sealed with the court upon the expiration of the court`s Grder
authorizing the interception lt is anticipated that the monitoring location
will not be staffed at all times, but will be staffed at regular hours, at
which time intercepted comm uni cations will be monitored and read
(including those intercepted at hours when the location was not staffed).
I-lowever, even when unmanned, the monitoring location will be kept
secured with access limited to only authorized monitoring personnel and
their supervising agents.

o. Electronic communications over the target phone will be intercepted,
pursuant to the Communications Assistance for Law Ent`orcement Act
(“CALEA”), 4? U.S.C. § 1001 er seq., in part through receipt from the
service provider of “paclcct data," an electronic data stream. 'l`liat packet
data streani, pursuant to CALEA, will be delivered to FBl’s electronic
communications collection system1 and when certain technology
{including VoIMS, VoLTE, 4G, and others) is employed by the cellular
service provider, that packet data stream will include a complete copy of
all voice calls (which are wire communications) occurring over the target
phone. Those voice calls in the packet data stream are duplicates of wire
communications that may be intercepted through FBI ’s wire
communications collection system and minimized in real-time. The
packet data, including the copies of Voice calls, cannot be minimized in
real~time. Theret`ore, FBl will utilize a filter program in its electronic
communications collection system that will automatically identify and
block voice calls from being intercepted in the packet data stream by
filtering them out of the packet data stream before they are recorded
'[hose voice calls in the packet data stream will not be “intercepted”
within the meaning of 13 U.S.C. § 2510(4] (detining “intercept” as the
“aural ot' other acqiiisirioi-i" of the contents of a communications)
(emphasis added). l-Iowever, on rare occasions, a voice call might not be
filtered out of the packet data stream due to circumstances including

USOOO‘16981

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 10 of 59 Page|D #: 176

Case 3:18-mj-00105-GMG *SEALED* Document 1 Filed 11108!18 Page 10 of 11 PagelD #:
10

unanticipated technology changes by the service provider or imperfect
operation of the filter program. lt` a voice call is not filtered out and is
recorded in FBl`s electronic communications collection system, the ca11
will not be monitored or otherwise accessed through the electronic
communications presentation system, and FBI will preserve and seal such
communications in the same manner as other intercepted electronic
communicationsl

p. That this Court direct that, in the event the intercepted communications are
conducted in a foreign language or code and an expert in that foreign
language or code is not reasonably available during the interception
period, minimization may be accomplished as soon as practicable after
such interception (“Post-Minimization"). Authorization is requested to
utilize civilian interpreters in the event interpreters employed by the
govenuuent are unavailable

q. That this matter, the Applicati on1 the attached Affidavit, any resulting
Order and all interim reports filed with the court be sealed until further
order of this court, except that the Clerk’s Ofiice may provide the United
States with three certified copies of the Application, Aftidavit, this Order,
and Order to Service Provider. The United States requests that it be able
to provide one copy of each to the investigating agenciesl

Respectfully submitted,

WILLIAM .l. POWELL
UNITED STATES ATTORNEY

C. LydE`lfehlnaii"/
Special Assistant United States Attorney

  

By:

 

ara l<'.. Omps-Bott `cher
Assistant United States Attorney

USOOO16982

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 11 of 59 Page|D #: 177

Ca.se 3:18-mj-00105-GMG *SEALED* Document 1 Filed 11108}18 Page 11 of 11 PagelD-#: - -
11 i

Oftite of the Atto`riiey General
Washircgtnn, D.C. 20530

 

ORDERNO' sash-2017

SPECIAL DESIGNATION Ol"" CERTA]N OFFICIALS OF THE C_RIMTNAL DlVI-S[ON AND _
NATIONAL SECUR_[TY DIVISION TO AUTHOR.[ZE APPLICATIONS FOR COURT
ORDERS FOR B~ITERCEPTION OF WIRE OR ORA]'_. COMIVIUNICATIONS

By virtue of the authority vested in me as the Attorney Genera], including 28 U.S.C.
§510, 5 U.S.C. § 301, and 18 U.S.C. § 2516(1], and in order to preclude any contention that the
designations by the prior Attorney Creneral have lapsed, the following officials are hereby
specially designated to exercise the power conferred by Section 2516(1) of Title 18, United
States Code, to authorize applications to a Federal judge of competent jurisdiction for orders
authorizing or approving the interception of wire and oral communications by the F ederal
Bureau of lavestigation or a Federal agency having responsibility for the investigation of the
oii`ense(s) as to which such application is made, when such interception may provide evidence of
any of the offenses specified in Section 2516 of "|_"itle 18, United States Code:

1. The Assistant Attorney General in charge of the Crin:liual Division, any Acting
A_ssistant Attorney General in charge of the Criroinal Division, any Deputy As_sistant Attomey
General of the Crirninal Division, and any Acting Deputy Assistant Attorney General of the
_Crirninal Division; ` '

2. The Assistant Attorney Gene'rél for National~ Securiry,.any Acting Assistant. _
Attorney General for National Security, any Deputy Assistant Attorney General for Nationai 4
Security, and any Acting D'eputy Assi_stant Attorney General for National Security, with respect
to those matters delegated to the supervision and responsibility of the Assist_ant Attomey General
for National Security. '['hese~ofhcials of the National Security Division shall exercise this
authority through, and -in_ full coordination .With, the OEee ofEnforceruent Operations within the
Crimjnal Division. .

Attorney General Order No. 3536-201'5'ot`]une -11,_2015, is revoked effective at 11:59
p.m. of the day following the date of this order. _ '

 

 

Date

`A`ttorney General

USOOO‘! 6983

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 12 of 59 Page|D #: 178

Case 3:18-mj-00105-GMG *SEALED* Document 1-1 Filed 11)'08!18 Page 1 of 2 PagelD #:
12

U.S. Department of Justice

Crimina.l Division

 

 

H'a.rh.‘ngi'on, D. C. 20530

MEMORANDUM NUV fl 8 2013

TO: Jennifer A.H. Hodge, Director
Office of Enforcement Operetione
Criminal Divieion

ATTN: C. Lydia Lehman
Lara K. Omps-Botteicher

FROM: Brian A. Benczkowski
Assistant Attorney General
Criminal Division

SUBJECT: Authorization for Interception Order Application

This is with regard to your recommendation that an
appropriately designated official of the Criminel Division
authorize an application to a federal judge of competent
jurisdiction for en order under Title 18, United States Code,
Section 2518, authorizing for a thirty {30) day period the
continued interception of wire communications occurring to and
from the cellular telephone bearing the number (304] 240-20?6,
subscribed to by Prepeid Cuetomer, 1?6 Lee St., Martinsburq, WV,
in connection with an investigation into possible violations of t
Title 21, United States Code, Sections 841, 843, and 846, and §
Title lB, United States Coder Sections 2 and 1952, by Armstead
Craiq, Nicholas Deminds, Jansen Carrr Dehaven Craig, Victor
Carr, Molly Huber, Jason Plummer, David Richardson, Colton
Pitman, James Kerns, Jesse Bridget, Ashley Getts, Shannon
Miller, Aaron Miller, David Nethan Hunteberry, “UNSUBB€OG,"
“Burt,” James Brinkleyir Sven Alston, Jeleesa Creamer, Weyne
Clyburn, Hopeton Newman, Boni Faci Aramburo, Sandra Aramburo,
and others as yet unknown.

By virtue of the authority vested in the Attorney General
Code, the Attorney Generel has by Order Number 3354-2017, dated
February 21, 201?, designated specific officials in the Criminal
Division to authorize applications for court orders authorizing

 

 

J

U300016984

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 13 of 59 Page|D #: 179

Case 3:18-mj-00105-GMG *SEALED* Document 1-1 Fifed 11!08!18 Page 2 of 2 PageID #:
13

_-.W.-.- ..¢r...-.,.

the interception of wire or oral communications. ss a duly
designated official in the Criminal Division, this power is
exercisable by the undersigned. WHEREFORE, acting under this
delegated power, the appropriately designated official
authorizes the above-described application to be made by any
investigative or law enforcement officer of the United States as
defined in Section 2510(?} of Title 18, United States Code.

The authorization given applies to the target telephone
number listed above, and also to any other telephone number
subsequently assigned to an instrument bearing the same
electronic serial number used by the target telephone, and to
any other electronic serial number to which the target telephone
number referenced above is assigned, within the thirty~day
period. The authorization is also intended to apply to the
target telephone number referenced above regardless of service
provider, and to background conversations intercepted in the
vicinity of the target telephone while the telephone is off the
hook or otherwise in use.

 

Brian A. Eenczkowski
Assistant Attorney General
Criminal Division

 

NUV U 8 2013

 

Date

\

yeager

DAVID C. RYBICKI
DEPUTYASHSTANTATTORNEYGENERAL
CRIMINAL DIVISION

 

USOOO16985

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 14 of 59 Page|D #: 180

Case 3:18-mj-00105-GMG *SEALED* Document 1-2 Fi!ed 11108!18 F'age 1 of 2 Page|D #:
14 l

U.S. Department of Justice

Crimjnal Division

 

 

H’a.n¢u‘ug'ton, D.C'. 20530

The nonorable William J. Powell

United States Attorney NDV 9 8 ama
Northern District of West Virginia

Wheeling, West Virginia

Attention: C. Lydia Lehman
Special Assistant United States Attorney
Laura K. Omps-Botteicher
Assistant United States Attorney

Dear Mr. Pcwell:

An appropriate official hereby approves an application to
be made to a federal judge of competent jurisdiction for an
order under Section 25l8 of Title lB, United States Code,
authorizing for a thirty (30) day period the continued
interception of electronic communications occurring to and from
the cellular telephone bearing the number (304} 240-20?6,
subscribed to by Prepaid Customer, 176 Lee St., Martinsburg, WV,
in connection with an investigation into possible violations of
federal felonies, by Armstead Craig, Nicholas Deminds, Jansen
Carr, Dehaven Craig, Victor Carr, Molly Huber, Jason Plummer,
David Richardson, Colton Pitman, James Kerns, Jesse Bridget,
Ashley Getts, Shannon Miller, Aaron Millerr David Nathan §
Huntsberry, “UNSUB9606,” “Burt,” James Brinkley, Sven Alston, §
Jaleesa Creamer, Wayne Clyburn, Hopetown Newman, Boni Faci 5
Aramburo, Sandra Aramburo, and others as yet unknown.

The above-described application may be made by you or any
other attorney on your staff who is an investigative or law §
enforcement officer of the United States within the meaning of l
Bection 2510(7) of Title 13f United States Code. ,

The authorization given applies to the target telephone
number listed above, and also to any other telephone number
subsequently assigned to an instrument bearing the same
electronic serial number used by the target telephone, and to
any other electronic serial number to which the target telephone
number referenced above is assigned, within the thirty-day !

 

USDOO16986

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/O8/18 Page 15 of 59 Page|D #: 181

Case 3:1B~mj-00105-GMG *SEAI_ED* Document 1-2 Filed 11!08!18 Page 2 of 2 Page|D #:
15

period. The authorization is also intended to apply to the
target telephone number referenced above regardless of service
provider.

Sincerelyr

 

Brian A. Benczkowski
hssistant Attorney General
Criminal Division

 

Nuv 8 a sz

 

Date

said

DAV]D C. RYBICKI
DEPUTY ASSISTANT ATTORNEY GENERAL
CRIMINAL DIVISION

 

USOOO16987

Case 3:18-mj-OO105-GI\/|G Document 1-4 Filed 11/O8/18 Page 16 of 59 Page|D #: 182

Case 3:18-mi-00105-GMG *SEALED* Document 1~3 Filed 11!08!18 Page 1 of 44 Page|D #:
16

IN 'I`HE UNITED STATES DISTRICT COURT
FOR TI~IE NORTI-IERN DISTRICT OF WEST VIRGINIA

rN res MATTER or THE APPLICATION

or THE uNITED sTATEs or AMERICA

ron AN orman AUTHORIZING THE _ t - »/
continues INTERCEPTION or wise ease No. 6 - lY' Wl l@\§
AND eLECTaoNIC cor/MUNICATIONS “\:S

wer PRECISION GPs LoCAnoN Filed Under Seal

UNDsa ssAL ro AND FROM sPRINT

wraeress NUMBER (304) 240-2076

(TP4)

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR THE
INTERCEPTlON OF WIRE AND ELECRONIC COMMUNICATIONS

l, Sergeant Jonathan Bowmao being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

l. l am a Seuior lnvestigator with the West Virginia State Police Bureau of C'rirninal
lnvestigation. I have been with the West Virginia State Police (WVSP) for over fourteen
(14) years l was hired by the West Virginia State Police in August of 2004 and
graduated the West Virginia State Police Academy in February of 2005. I worked as a
uniformed Troopcr at the WVSP-Martinsburg Detachment until September of 2014.

2. Since Septemher of 2014, l have been assigned to work on the Eastem Panhaudle Drugs
and Violent Crimes Task Force (EPD&VCTF) and arn deputized by the U.S. Department
of Justice1 Federal Bureau of Investigation as a "Special Federal Ofilcer." As such, l am
a law enforcement ofiicer ofthe United States within the meaning of 18 U.S.C. §
2510(?), and am empowered bylaw to conduct investigations and to make arrests for
offenses enumerated in 18 U.S.C. § 2516.

3. My experience includes work as a unifonned Trooper conducting criminal and drug
investigations and as such, l have become associated with drug dealers and users
Th.rough my training, education and experience, I have become familiar with the manner
in which illegal drugs are transported1 slored, and distributed; the methods of arranging
drug transactions1 the methods of payment for such drugs; the possession and use of
firearms in connection with the trafficking of such drugs; and the manner in which
narcotics traffickers store and conceal the proceeds of their illegal activities l have
conducted multiple drug enterprise investigations in which Title -III interception
authority has been sought and obtained 'l`o date l have participated in numerous Title-lIl
investigations that have been approved and authorized in the Northem District of West
Virginia.

USOOOl 6988

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 17 of 59 Page|D #: 183

Case 3:18~mj-00105-GN|G *SEALED* Document 1-3 Filed 11/08!18 Page 2 of 44 Page|D #:
17

4. All information contained in this affidavit, from whatever source derived, is either
personally known to me or has been relayed to me by other Troopers of the WVSP,
members of the EPD&VCTF andr’or by other sworn law enforcement personnel Since
this affidavit is being submitted to show only that there is sufficient probable cause for
the requested order, it does not set forth all of my knowledge about this matter. This
affidavit sets forth only those facts and circumstances that l believe are necessary to
establish probable cause.

5. As part of my duties as a Special Federal Officer, l investigate criminal activity related to
drug trafficking in violation of 21 U.S.C. § S4l(a)(i). Through my training and
experience, l have become familiar with the methods of operations typically utilized by
individuals who distribute drugs. I know that it is common practice for drug traffickers to
routinely utilize telephoncs, mobile phones, prepaid phones, calling cards, text
messaging, counter-surveillance false or fictitious identities, and coded communications
to conununicate with their cu stomers, suppliers, and others for the purpose of insulating
themselves from the detection of law enforcement. Moreover, it is not unusual for them
to initiate such mobile or prepaid phone service in the name of an associate or family
member or in the name of a fictitious individuall The individuals often require the use of
a telephone facility to negotiate times, places,- schemes, and manners for importing,
possessing, concealing, and distributing controlled substances, and for arranging the
concealment of proceeds derived from the sale of controlled substances.

6. l am currently participating in the investigation of a group of associates in and around
Berkeley County, and Jefferson County1 West Virginia who have conspired to, and have
engaged in trafficking narcotics to include, but not limited to, heroin and crack cocaine to
the Eastern Panhandle of West Virginia. The investigation, known to law enforcement as
“OPERATION TR]PLE CROWN,” involves a network of identified and yet to be
identified drug suppliers to include ARMSTEAD CRAIG also known as “inaimy, manny
moo, moo” (herein referred to as “CRAIG”), NICHOLAS DEMINDS (herein referred to
as DEMI'NDS), JANSEN CARR, (herein referred to as “JANSEN"), DEHAVEN
CRAIG (herein referred to as “DEHAVEN”), VICTOR CARR also known as (herein
referred to as “VICTOR“), MOLLY HUBER also known as Molly CARR, (herein
referred to as “MOLLY"), JASON PLUMMER, DAVID RICHARDSON, COLTON
PITMAN (herein referred to as “PITMAN,” JAMES K_ERNS, JESSE BRIDGET (herein
referred to as .lESSE), ASHLEY GETTS (herein referred to as GETTS), SHANNON
MIL]_ER (herein referred to as SHANNON), AARON MlLLER. (herein referred to as
AARON), DAVID NATHAN HUNTSBERRY (herein referred to as HUNTSBERRY),
UNSUB 9606, BURT, JAMES BR[NKl.-EY also known as “Iittle philly" (herein referred
to as BRINKI_EY,} SVEN ALSTON (herein referred to as ALSTON,), JALEESA
CREAMER (herein referred to as CREAMER), WAYNE CLYBURN (herein referred to
as CLYBURN), HOPETON NEWMAN (herein referred to as NEWMAN), BONl FACI
ARAMBURO also known as “Bunz“ and “Bonelli" (herein referred to as BONELL])

USOOO‘I 6989

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/O8/18 Page 18 of 59 Page|D #: 184

Case 3:1B-mj-00105-GMG *SEALED* Document 1-3 Filed 1U08!18 Page 3 of 44 Page|D #:

IO.

18

SANDRA ARAMBURO (herein referred to as ARAMBURO), and others as yet
unknown (collectively, “Target Sub_iects"). DEMINDS reside in Charles Town, WV and
is known to conduct heroin dealings in the surrounding areas of Jeft`erson County, WV_
The criminal enterprise consisting of CRAIG, JANSEN, DEMINDS, VICTOR, MOLLY,
and other yet to be fully identified inembers, is herein referred to as the J CREW or (JC.)

The EPD&VCTF investigation sought and obtained authorization to intercept wire and
electronic communications over telephone number (304} 279-7128 (herein referred to as
“TARGET PHONE 2” or “TPZ”.} The authorization was obtained on 09118!20]3, and
interception began on 09!l 8!2018 and ended 101'04}201 S. Further investigation regarding
investigative methods utilized to develop supporting authorization to intercept
communications over TPZ are included in the affidavit accompanying application filed at
Northern District of West Virginia (NDW`V) case number 3:18MC104. Your affiant
requests that the previous affidavit (3:18MC104) be incorporated into this instant
affidavit

The EPD&VCTF investigation sought and obtained authorization to intercept wire and
electronic communications over telephone number (304) 240*6?55 (herein referred to as
“TARGET PHONE 3” or ‘"I`P3") and (304) 240-20?6 (herein referred to as “TARGET
PHONE 4” or “TP4” (previously referred to in affidavit 3:18MC104 as conspirator
telephone 8 or CTB.) The initial authorization was obtained on 10,"05£2018, and
interception began on ll])' 05!2018 and ended on llf{}3r‘2018. Further investigation
regarding investigative methods utilized to develop supporting authorization to intercept
communications over TP3 and TP4 are included in the affidavit accompanying
application filed at Northem District of West Virginia (NDWV) case number 3:] BMJ99.
Your affiant requests that the previous affidavit (3:18M199) be incorporated into this
instant affidavit

The EPD&VCTF investigation sought and obtained continued authorization to intercept
wire and electronic communications over telephone number (304) 240~6?55 (TPS) and
initial authorization to intercept wire communications over (240) 586~34]2 (herein
referred to as “TARGET PHONE 5” or "TPS.” The initial authorization was obtained
on l 1106£018 and is scheduled to terminate on 12!05!2018. Further investigation
regarding investigative methods utilized to develop supporting authorization to intercept
communications over TP3 and TPS are included in the affidavit accompanying
application filed at Northern District of West Virginia (NDWV) case number 3:13M.ll(]3.
Your affiant requests that the previous affidavit (3: lSM.l l 03) be incorporated into this
instant affidavit

Accordingly, this affidavit concerns violations by the JC and their co-conspirators of
federal criminal Statutes enumerated in lS U.S.C. § 2516; namely violations of21 U.S.C.
§ 841, 21 U.S.C. § 843(b)1 21 U.S.C. § 846, and 18 U.S.C.§ 1952. This case is being
investigated by the FBl, the West Virginia State Police (WVSP), the Bureau of Alcohol,
Tobacco, Firearrns, and Explosives (ATF), and the Eastern Panhandle Drug and Violent
Crimes Task Force (EPD&VCTF}.

USOOO‘I 6990

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 19 of 59 Page|D #: 185

CaSe 3:18-mj-00105~GMG *SEALED* Document 1-3 Filed 11!08}18 Page 4 0f 44 PagelD #1

ll.

l2.

13.

14.

19

I have obtained the information contained in this affidavit from my personal participation
in the investigation, and from reviewing information obtained through legal process, such
as telephone records, telephone communications and associated data, as Well as
information obtained through law enforcement and commercial databases. fn addition, I
have discussed this case with, and have reviewed the reports of, other law enforcement
officers who have been involved in this investigation 1 have also reviewed information
provided by informants who are familiar with the investigative subjects

l have not included each and every fact known to me concerning the underlying
investigation as the sole purpose of this affidavit is to secure authorization for the
intercept and recording of wire and electronic communications including “text
messaging.” l have set forth only the facts that l believe are essential to establish the
required foundation for an order authorizing the interception and recording of the vvire
and electronic conuuunications described in this affidavit Facts not set forth herein are
not being relied upon in reaching my conclusion that an order should be issued. ldo not
request that this Court rely upon any facts not set forth herein in reviewing this affidavit
or accompanying application for the interception and recording of wire and electronic
communications

PURPOSE AND SCOPE OF REOUEST

This affidavit is made in support of an application for an order pursuant to 13 U.S.C. §
2516 authorizing Special Agents of the FBI, in conjunction with the WVSP, ATF, and
other local law enforcement officers, to continue intercepting and recording, for a thirty-
day period, wire communications and electronic communications occurring to and from
“TARGET PHONE 4” or TP4. The requested wire intercept is to include background
conversations in the vicinity of TP4 conversation which may occur while the phone is
deemed off the hook or otherwise in use and voicemail messages intercepted as they are
left or retrieved The requested electronic interception for TP4 is to include text
messages The wire and eiectronic cornnnuricati on intercept is to occur to and from the
following cellular telephoue:

a. Wire and electronic communications occurring over SPR]NT number 304-240-
2076, assigned to E]ect:ronic Serial Number (ESN) 039591552802258065.
According to records obtained from SPRINT, individual subscriber information
for the captioned telephone yields the registered name as PREPAID CUSTOMER
with an address of l ?6 Lee St., Martinsburg, WV 25404. lt is believed DEMINDS
is the user of the above captioned number.

lt is requested that this authorization apply in the event that the service provider is
changed during the course of the interception, so that the interception may continue with
the new service provider without further order of the Court. An Assistant United States
Attorney (AUSA) will advise the Court of any change of service provider in the periodic
progress reports. lt is requested that in the event that TP4 is used outside the territorial

U800016991

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 20 of 59 Page|D #: 186

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11108!18 Page 5 of 44 PageiD #:

16.

li".

lS.

20

jurisdiction of the Court, interceptions may continue in the Northern District of West
Virginia where communications will be first heard andfor read and rninimized.

Further, authorization given is intended to apply not only to the TARGET Pl-lONE
nuinber, but to any other telephone number subsequently assigned to or used by the
instrument bearing the same Electronic Serial Nurnber (ESN) by the TARGET PI-IONE,
within the thirty~day period. The authorization is also intended to apply to the TARGET
PHONE numbers referenced above regardless of service provider, and to background
conversations intercepted in the vicinity of the TARGET PI-IONE(s) while the
telephone(s) are off the hook or otherwise in use.

CeIlular telephones need not be used at any particular premises For that reason, the
exact location or premises where the above-described criminal activity will be discussed
over TP4 cannot be determined The investigation detailed below reveals that
DEMINDS and others yet unknown are utilizing TP4 to discuss and facilitate drug
trafficking activity in the Northern District of West Virginia- rftccordjngly1 this affidavit
is made in support of an Application that seeks authorization to intercept wire and
electronic commturications of Target Subj ects and others, as yet unknown, including
background conversations intercepted in the vicinity of the TARGET PHONE while the
TARGET PHONE is off the hook or otherwise in use. lt is also requested tlrat, in the
event that TP4 is used outside the territorial jurisdiction of this Court, interception may
continue to take place in the Northern District of West Virginia where the incoming
interception of 'l`P4 is initially first heard or read andfor minimized

SUBJECTS AND OFFENSES

l have participated in the investigation of the drug trafficking activities related to the JC.
The .IC is comprised of a network of narcotics traffickers from Northern Di strict of WV,
Philadelphia, PA, as well as narcotics dealers!pushers from Berlceley County and
lefferson County, West Virginia and surrounding areas. The JC as an organization
consists of narcotics traffickers, CR_AIG, .TANSEN, DEMINDS, and several yet to be
fully identified co-conspirators who have been observed by law enforcement officers
while conducting surveillance during controlled drug purchases related to this
investigation

ARMSTEAD CRAIG has been identified as a frequent caller to TPZ. CRAlG has been
determined though investigation to be in the possession of and utilizing cellular telephone
number 304-240-6?55, (herein referred to as TARGET PHONE 3 or TP3 and 240-586-
3412, (herein referred to as TARGET PHONE 5 or TPS.) CRAIG has a criminal history
that reflects multiple arrests for violations consistent with drug aetivity, domestic battery,
weapons violations, probation violations, assault, battery, fleeing a police officer, and
murder. CRAIG has Federal conviction for possession with intent to distribute crack
cocaine on September ?, 2000 and was sentenced to 188 nrontlrs’ incarceration with 3
years of supervised probation upon release CRAIG is actively on Federal probation until

USOOOi 6992

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 21 of 59 Page|D #: 187

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11108!18 Page 6 of 44 Page|D #:

19.

20.

21

Septernber S, 2019. CRAIG has been identified by law enforcement officers to be a JC
subject and as such, may be referred to as a “TARGET SUBJECT” in this affidavitl
CRAIG is known to be the user of cellular telephone numbers 304-240-6755 (TPS) and
240-586-3412 (TPS.) CRAIG was known to be residing in Ranson, WV, Jefferson
Cou:nty, West Virginia. CRAIG has a date of birth of F\"f=jsf=='='== 19?'9, FBI#: 493841MB9.
CRAIG’s criminal history reflects arrests related to possession with intent to distribute,
distribution of controlled substances, brandishing a Weapon, domestic incident, and a
probation violation 'l`o date and in furtherance of this investigation the EPD&VCTF has
successfully completed one (1] law enforcement-controlled purchases of crach cocaine
from CRAIG which is further detailed in case number 3218MC104.

 

Nicliolas DEMINDS has been identified as a frequent caller to TP2. DEMTNDS has been
determined through investigation to be in the possession of and utilizing cellular
telephone number 304-240-20';'6, (herein referred to as TARGET PHONE 4 or TP4],
been confirmed through toll records, active wire interception via TPZ, pole camera
surveillance at 96 Stay'man Drive in Ranson, Jefferson County, WV (TARGET
RES]DENCE.) DEMINDS has been identified by law enforcement officers to be a JC
subject and as such, may be referred to as a “TARGET SUBJECT” in this affidavit
DEMTNDS has been intercepted on TPZ (NDWV case number 3:18MC104 authorized
interception) utilizing TP4. At times, DEMJNDS is known to be residing in Charles
Town, Jefferson County1 West Virginia but also has a residence in Baltirnore, MD.
DEMINDS has a date ofbirth o '»'-f-'»'¢-=J==-'-¢=s l988` FBI#:541420NC6. DEMINDS’s criminal
history reflects arrests related to multiple murders, possession with intent to distribute,
multiple possession of controlled substances, robbery, attempted burglary1 multiple
iireamrs violations, probation violation, obstructing, disorderly conduct1 multiple traffic
violations DEM[NDS has a federal conviction related to cocaine on December 10, 2010
and was sentenced to 60 months with 43 months supervised release. DEMINDS has a
probation violation conviction 011 .lune 2, 2016 and was sentenced to ll monthsl On
October 5, 2018, DEM]`NDS was arrested in Frederick County Maryland in reference to
possession with intent to distribute heroin which is detailed further in this affidavit

JANSEN also known as “Ian”._ also known as “J” has been positively identified by law
enforcement officers as the primary user of cellular telephone number (9] 7) 65 7-3443
(TPI). JANSEN is also known to be a user of cellular telephone number (304) 2'?`9-?128
(referred to by investigators as Target Phone 2, TPZ). JANSEN resides in Ranson,
Jefferson County, WV at his father's residence The NDWV case number 3:18MC104
authorized interception, has revealed IANSEN as the primary user of teiephone number
(304] 2?9-7128 TPZ, and VICTOR as just an occasional user. JANSEN has a date of
birth ofml‘j-l$§, FBI#: 5405]1AC5. JANSEN’s criminal history reflects arrests
related to possession With intent to sell narcotics. To date and in furtherance of this
investigation the EPD&VCTF has successfully completed five (5) law enforcement-

USOOO‘I 6993

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/O8/18 Page 22 of 59 Page|D #: 188

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11!08}18 Page 7 of 44 Page|D #:

l\)
l\..`»\

22

controlled purchases of either cocaine, heroin, or both from JANSEN which are fiirther
detailed in the NDWV case number 3:18MC104.

MOLLY HUBER a.i<.a MOLLY CARR (herein referred to as “MOLLY",) has been
positively identified by law enforcement officers as the primary user of cellular telephone
number 304-?.?9-77?1 (referred to by investigators as CONSPIRATOR TELEPHONE 6
CT6). HUBER is the girlfriend of JANS EN and resides with JANSEN in Ranson,
Jefferson County, WV. HUBER has a date of birth ofm' 1 939. To date and in
furtherance of this investi gation, the EPD&VCTF has successfully completed one (1) law
enforcement controlled purchase of cocaine where l-IUBER conspired with JANSEN
which is further detailed later in this affidavitl

VICTOR CARR also known as “Vic” (herein referred to as VICTOR) is known to
investigators as a male subject resides at 96 Staynian Dr. in Ranson, lefferson County,
WV. VICTOR was known to utilize cellular telephone number 304-2?9-?128 (referred
to by investigators as Target Phone 2, TPZJ, and is the registered subscriber of TP2.
VICTOR is the father of JANSEN. VICTOR has a date of birth o -"'“'»"ei’aa 1959. VICTOR
does not have a criminal lristory. Since July 25, 2018, JANSEN has been the user of 'I`PZ,
during the controlled purchases and since JANSEN dropped TPI. VICTOR has aided
and abetted the distribution of heroin and cocaine through CRAIG and JANSEN.
VICTOR allows both subjects to use his residence as a stash house, and facilitates buys
by directing the purchasers to JANSEN’s location to complete the drug transactions To
date and in furtherance of this investigation, the EPD&VCTF has utilized the pole camera
for surveillance of the target residence and observed VICTOR transporting known
narcotics offenders to and from the target residence The EPD&VCTF have positively
identified VlCTOR on covert recordings from controlled purchases of narcotics which
are detailed further in this aftidavit.

 

JASON PLUMMER (herein referred to as PLUMMER) is known to investigators as a
male subject who resides at 166 Shirley Couit in Winchesterl VA. PLUMMER has been
observed on the pole camera and there have been intercepted communications between
IANSEN and PLUMMER over TP2. PLUMMER has been positively identified by law
enforcement officers by the use of a traffic stop. PLUMMER has a date of birth of
19'/"?, FBl#: ?97736WD2. PLUMMER’B criminal history refiects arrests related to
re dlstribution of a controlled substance

COLTON PITMAN (herein referred to as PITTMAN) has been identified as a caller to
JESSICAN NlCHOLSON (a target in a separate Northern District of WV case number
3:18MC9'!.] PITMAN has been determined through investigation to be in possession of
and utilizing cellular telephone number 304-820-7?53, (herein referred to as
CONSPIRATOR 'I`ELEPHONE ll or CT1 1) which has been confirmed through
SPR]NT subscriber records to COLTON PITMAN at address of PO Box 15955 Lene)ra1
KS (Boost Mobile address.) CT]I has been captured via authorized interception
Northerrl District of WV case number 3:18MC9? and pen trap and trace records for TPI
and toll records for CTIO. PITMAN is a known drug user and is currently wanted for a
bond revocation for possession of controlled substance and a failure to appear for

U800016994

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 23 of 59 Page|D #: 189

Case 3:lB-mj-00105-GMG *SEALED* Document 1-3 Fiied 11!08}18 Page B of 44 Page|D #:

25.

28.

23

defeating a drug test out of Jef`f`erson County, WV. PlTMAN’s criminal history reflects
distribution of cocaine, probation violation and aide and abetting the distribution of
cocaine PrrMAN has a date orbirrnmwss, an 1=131# etsi tenant and is
believed to be a United States Citizen. warrant service will be conducted on PITMAN
once the EPD&VCTF identifies his residence and!or location, not including if a
bondsman or uniformed law enforcement encounters him.

DEHAVEN also known as “I-laven” has been identified by law enforcement officers to
be a JC subject and as such, may be referred to as the `”TAR.GE,T SUBJE.CT” in this
affidavit DEI-IAVEN was known to be residing in hotels in and around Charles Town

a anson, Jefferson County, West Virginja. DEHAVEN has a date of birth of
MIE)S$, FBI#: 695280HC2. DEHAVEN’$ criminal history reflects arrests related to
possession of narcotics, robbery, possession of deadly weapon by a prohibited person,
obstructing an officer, delivery of narcotics, assault, and battery. DEHVAEN has been
incarcerated since March 2018 for the aforementioned arrest and is currently attire time
of this affidavit DEHAVEN and CRAIG are siblings To date and in furtherance of this
investigation, the EPD&VCTF has successfiilly completed one (l) law enforcement-
controlled purchase of heroin dorn DEHAVEN and his subsequent arrest, which is
further detailed later in this affidavit.

JESSE BRIDGET is known to investigators as a male subject who resides at 96 Stayman
Dr. in Ranson, Jefferson County, WV. JESSE has been positively identified by law
enforcement officers as the primary user of cellular telephone number (3 04-995-8642
CTT). JESSE has a date of birth o 1967, FBI#: lOS';’S§FAe. JESSE‘s criminal
history reflects arrests related to possession of narcotics, possession with intent to use
narcotics, destruction of property, public intoxication, assault and bartery.

 

DAV]D RICHARDSON also known as "Dawu" is registered by the Pennsylvania motor
vehicle records at 2279 N Hollwood St. in Philadelphia, PA. RICHARDSON has a date
of birth of H" 19851 FBI#: 830948HCS. RICHARDSON’s criminal history reflects
arrests related to possession of narcotics, possession with intent to deliver narcotics,
conspiracy to commit damage to property or person, and domestics. RICl-IARDSON was
arrested in June 8, 2018 in Berkeley County, WV, and August of 201 8 by Wlieeling
Police Departinent for possession with intent to sell narcotics (cocaine hase) and
possession of a firearm in both incidents

JAMES K.ERNS has been identified as a frequent caller to TP2. KERNS has been
determined through investigation to be in the possession of and utilizing cellular
telephone number 304-579-0749, (herein referred to as CONSPIRATOR TELEPHONE 9
or CT9) has been continued by the EPD&VCTF through T-Mobile subscriber records to
be subscribed to JAMES KERNS. CT9 has been captured by the EPD&VCTF via court
ordered pen register data recorded front TP2. KERNS is a known drug user iii Jet`ferson
County, West Virginia. KERNS has a criminal history that reflects multiple arrests for
violations consistent With drug activity, battery on a police officer, domestic battery, and
a conviction for manufacturing and delivery of` a controlled substance in 2015, lefferson

8

USOOO‘16995

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/O8/18 Page 24 of 59 Page|D #: 190

Case 3:lB~m]-00105-GMG *SEALED* Document 1-3 Filed lifOBflS Page 9 of 44 PagelD #:

29.

30.

3l.

24

County, WV and sentenced to 5 years of supervised probation KERNS was charged on
November 29, 201 ?, with possession with intent to distribute heroin by Ranson Police
Depal‘ttnent. Additionally, on Au gust 26, 2018, the Jefferson County Sheriff" s Office
responded to an EMS assist where KERNS was located unresponsive behind the wheel of
a vehicle he was operating Upon arrival, JCSO and Emcrgency Management Services
(EMS) personnel revived K_ERNS by administering Narcan. KERNS has a date of birth
of sam 1981, an FBI# of 6?3985NB6, and is believed to be a United States citizen

ASHLEY GETTS has been identified as a caller to JANSEN TP2. GETTS has been
determined through active wire interception via TP2, pole camera surveillance at 96
Stayrnan Drive in Ranson, Jefferson County, WV ("I`ARGET RESIDENCE) to utilize
cellular telephone number 304-6?1-2430 (CT13). The pole camera surveillance has
revealed calls from CT13 that match with GETTS’s movements and interceptions over
TP2. GETTS over the interception of TP2, further detailed below, contacts JANSEN to
purchase heroin at the TARGET RESLDENCE. GE'I`TS’s criminal history reflects
possession of controlled substance, failure to appear, petit larceny and alcohol offenses
GETTS has a date ofbirth sweet 1986 and an FBI# 649081.1€1.

SHANNON MlLLER has been identified as a caller to JANSEN TP2. SHANNON has
been determined through investigation to utilize landline telephone number 304-728-
?206 (CT14). SHANNON has also been determined through investigation to be in
possession of and utilizing cellular telephone numbers 304-283-2088 (C'I`lS) and 304-
283-9685 (CTIG). SHANNON has been identified as being JANSEN’s neighbor, and the
pole camera surveillance has revealed calls from CT14 and CTIS match with
SHAN'NON’s movements and interceptions over TP2. SHANNON over the interception
of` TPZ, further detailed below, tells JANSEN she is going to pick up “AARO " from
work. SHANNON's criminal history reflects domestic battery, battery and worthless
checks SHANNON has a date of birth s1 1980 and an FBI# of 528618PCO. On
01!15!'201? Ranson Police Depattment responded to an overdose where SHANNON was
found unresponsive Narcan was administered and SHANNON was transported to
lefferson Medical Center for treatment SHANNON was issued a summons for
possession of heroin SHANNON resides in Ranson, lefferson County, WV.

AARON MlLl_ER has been identified as a caller to JANSEN TP2. A_ARN has been
determined through investigation to utilize landline telephone number 304-T28-i'206
(CTI4). AARON has also been determined through investigation to be in possession of
and utilizing cellular telephone numbers 304~283-2088 (CT]S) and 304-283-9685
(CT16). AARON has self-identified himself as “AARON" over the interception of TP2.
AARON has been identified as JANSEN’s neighbor. The pole camera surveillance has
revealed calls from CTlS that match with AARON’s movements and interceptions over

USOOO16996

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 25 of 59 Page|D #: 191

Case 3:18-mj-00105-GMG *SEALED* Document1-3 Filed 11108!18 Page 10 of 44 Page|D

34.

35.

36.

3’?.

#: 25

TP2. AARON’s criminal history reflects a possession of controlled substance AARON
resides with SHAN'NON in Ranson Jefferson County, WV.

DAVID HUNTSBERRY has been identified as the primary user 304-240~8131 (TTG).
'I`TG is assigned to the Facebook messenger account of DAVID HUNTSBERRY.
HUNTSBERRY has an extensive criminal history with multiple arrests related to
narcotics, burglary and assault. lie has multi le felony convictions related to narcotics
HUNTSBERRY has a date or birth erwib?a an FBI# ar 422235HD1, ana is
believed to be a United States citizen. ut iorized interceptions (3:18MC103) of TT6
have revealed to investigators that HUNTSBERRY has been supplying to several drug
users and dealers in the Berkeley County, W`V area, Additionally, these interceptions
have revealed that l-IU'NTSBERRY is being supplied heroin, crack cocaine, and MDMA
by multiple sources to include DEMINDS who is using TP4 to facilitate drug
transactions with HUNTSBERRY.

JAMES BR_[NKLEY has been identified as a conspirator arrested with DEMINDS on
October 5, 2018 in Maryland and arrested November 4, 2018 in Berkeley County, WV.
BRINK_LEY’s criminal history reflects multiple charges related to lirearm violations and

manufactureidistribution not marijuana charges BRFNK[,F.Y has a date of birth
f 198';' and an FBI# 1?291ACO.

 

SVEN ALSTON was arrested Novernber 4, 2018 in Berlceley County, WV with
BRINKLEY. ALS'I`ON’$ criminal history reflects not guilty charge for 1st and Z“d degree
murder, aimed robbery, possession with intent cocaine, manufacturefdistribute not
marijuana rireaims, and burglary ALSTON is currently on probation or supervised
release out of Baltimorc, MD. ALSTON has a date of birth ar 1985 and an FBI#
294301 l-IC';`.

JALEESA CREAMER has been identified as a possible girlfriend of DEMINDS and an
associate of ALSTON`s. CREAMER’s criminal history reflects a traffic violation
CREAMER has a date of bilth seated 1990 and an FBI# 793907WD3.

HOPETON NEWMAN has been identified as the primary user of 304-995-?020 (CT19.)
NEWMAN has a criminal history related to traffic violations NEWMAN has a date of
birth o 1988 and is believed to be a United States citizen. initial authorized
interceptions of (3: 18M199) of TP3 have revealed to investigators that NEWMAN has
purchased redistributable amounts of cocaine and crack cocaine from CRA]G TP3 which
are furthered detailed in this affidavit The combination of interceptions and surveillance
the EPD&VCTF was able to confirm NEWAN as a user of CT19.

SANDRA ARAMBURO herein referred to as ARAMBURO. ARAMBURO is the wife
(as of September 21 , 201 8) ofArmstead CR_AIG and resides with him at 412 East 10m
Avenue in Ranson1 WV. ARAMBURO has misdemeanor conviction for obstructing in
2014. ARAMBURO has a date ofbirth of 1981 , an FBl# of 340521 AES, and is

 

10

U300016997

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 26 of 59 Page|D #: 192

Case 3:18-mj-001.05-GMG *SEALED* Document 1-3 Filed 11!08r'18 Page 11 of 44 PagelD

38.

39.

40.

41.

#: 26

believed to be a United States citizen. NDWV case number 3: 18MJ 99 has revealed
ARAMBURO’s residence, 412 East 10lh Ave, as a distribution location for CRAIG.
AR_AMBURO has this address registered with the West Virgiiiia Department of Motor
Vehicles.

WAY`NE CLYBUR_N also known as SAMMY herein referred to as “SAMMY.”
SAMMY resides at 193 Robelei Dr in Ranson, WV. SAMMY has an extensive criminal
history with multiple arrests related to narcotics and thefi. He has a felony conviction
related to distribution of cocaine in 1993 where he was sentenced to 121 months and 6
years supervised ln 2013, he was charged with possession with intent matijuana, but no
probable cause was found SAMMY has a'date of birth of =-:--:-e: 1968, an FBI# of
589620LA1, and is believed to be a United States citizen NDWV case number 3:18MI99
has revealed SAMMY’s residence, 193 Robelei Dr, as a distribution location for CRAIG.

 

BONI PACIO ARAMBURO also known as ‘FBunz and BONELLI" herein referred to as
BONELLI. BONELLI has been identified as the user of cellular telephone 304-268-91’3)1fl
or Conspirator Telephone 20 (CTZO.) BONELLI’s use of CTZ|} was identified through
the interception of 'I`PZ Where he self-identified himself BONELLI has an extensive
criminal history with multiple arrests related to narcotics and a murder charge in which
he was convicted of manslaughtcr. Posscssion of a firearm, possession ofnot marijuana
in 2011 from l-lagerstown1 MD, and a possession with intent to distribute marijuana in
2015. BONELLI has a date of birth 0 1 1984, an FBI# of 59952]€3, and is believed
to be a United States citizen

EPD&VCTF review ofperl register and toll record data obtained from TPZ, TP3, TP4,
and TPS have revealed several telephone numbers with area codes originating in multiple
states within the United States. EPD&VCTF has issued multiple subpoenas for
subscriber information related to the captioned telephone numbers which have yielded
responses that do not fully identify the telephone subscriber. As such, EPD&VC'I`F
anticipates several additional TARGET SUBJECTS to be fully identified during the
course of the proposed wire intercept

As a result of my personal participation in the investigation, statements made to me by
other law enforcement personnel involved in the investigation, my review of reports of
other law enforcement personnel and confidential sources, and on the basis of other
information l have reviewed and deemed to be reliable, there is probable cause to believe
that the TARGET SUBJECTS have committed, are committing, and will continue to
commit offenses enumerated in 18 U.S.C. § 2516,’ that is, offenses involving violations
of:

a. 21 U.S.C. § 841 - Possession with the intent to distribute and distribution of a
controlled substance, namely heroin, cocaine, and cocaine base;

 

1 Altheugh aiding and abetting under 18 U.S.C. § 2 is not a predicate offense enumerated irl 18 U.S.C. § 2516, there
is also probable cause to believe that the TARG ET SUBJECTS of this investigation have aided and abetted and are
aiding and abetting the substantive offenses listed.

ll

USOOO16998

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 27 of 59 Page|D #: 193

Case 3:lB-mj-00105-GMG *SEALED* Document1-3 Filed 11!08!18 Page 12 of 44 Page|D

43.

d.

#: 27

21 U.S.C. § 843(b) _ Use of a communication facility to further the commission
of a felony-controlled substance offense;

21 U.S.C. § 846 - Conspiracy to possess with the intent to distribute and to
distribute controlled substances; and

18 U.S.C. § 1952 - Interstate travel in aid of racketeering activity

There is probable cause to believe that the TARGET SUBJECTS and others as yet unknown
are using and will continue to use TP-=i during the period of interception sought in furtherance
of, in connection with, to facilitate, and to commit the above»mentioned offenses

INVESTIGATIV]_E OBJEC'I`IVES

There is probable cause to believe wire and electronic communications of the TARGET
SUBJECTS, and others as yet unknown, concerning the above offenses will be obtained
through the interception of wire and electronic communications for which authorization is
herein sought ln particular, there is probable cause to believe that these wire and electronic
communications will concern the specifics of the above offenses, including:

B.

The nature, ertent, and methods of operation of the illegal drug trafficking of the
TARGET SUBJECTS, and others as yet unknown_;

The dates, tinies, places, and manner in which controlled substances and the
proceeds of the drug traflicking are being delivered to the TARGET SUBJECTS,
and others as yet unknown;

The identification of other communication facilities used by the TARGET
SUBJECTS and others as yet unknown in furtherance of the criminal activity
alleged herein;

The methods and means of payment for the controlled substances employed by
the TARGET SUBJECTS, and others as yet unknown, and the manner in Which
these transactions are conducted;

The locations of where the controlled substances are stored;

The nature, extent, and mechanisms used by the TARGET SUBIECTS, and
others as yet unknown, to import, n'ansport, and distribute controlled substances
within the Northem District of West Virginia, District of Maryland, Eastern

District of Pennsylvania, and other judicial districts that are unknown to
investigators at this ti nie;

12

U300016999

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 28 of 59 Page|D #: 194

Case 3:18-mj-00105-GMG *SEALED* Docoment 1-3 Filed 11/08)'18 Page 13 of 44 Page|D

44.

45.

46.

#: 28

g. The identities of co~conspirators, accomplices, aiders and abettors, and other
participants operating in concert with the TARGET SUBJECTS, and their
respective roles and participation in the above~mentioned offenses;

h. The identities of the sources of supply of the controlled substances distributed by
the TARGET SUB JECTS and others as yet unknown;

i. The methods and means by which the TARGET SUBJECTS, and others as yet
unknown, maintain, dispose of, and invest the proceeds from tlte sale of
controlled substances; and

j. The location and source of resources used to finance the illegal activities
described herein

ln addition, these wire and electronic communications are expected to constitute
admissible evidence of the connnission of the above-described offenses. lt is further
expected that the interception of wire and electronic communications, if autliorized, will
provide valuable evidence against the perpetrators of the above-described offenses that
cannot reasonably be obtained by other tneans.

The nature of this investigation is such that there is probable cause to believe that
additional coimnunicarions of the same type will continue to occur after the described
type of communications have first been obtained.

PRIOR APPLICATIONS

On Novernber 'i", 2018, the electronic surveillance indices of the Federal Bureau of
lnvestigation, Drug Enforcernent administration1 the Bureau of Alcohol, Tobacco,
Firearnts, and Explosives, and the United States bruni gration and Customs Enforcernent
were checked by your Affiant. On the basis of those searches, 1 represent that no prior
applications have been made to any judge of competent jurisdiction for the authorization
to intercept or for the approval of the interception of wire, oral, and electronic
communications involving any of the same persons. facilities, or places specified herein
other than those individuals andlf or facilities identified below:

a. in a separate investigation involving the TRIPLE CROW'N CREW (TCC), the
EPD&VCTF sought and obtained on August 16, 201 S, Cltief United States
District .ludge Gina Groh authorized interception for the wire and electronic
communication of(GSl) 242-92{}? {'I`Tl), (843) 818-8441 ('l"I`2), and (681) 242-
9659 (TTB) filed at Northern District of West Virginia case number 3:18MC92.
lnterception began on August 20, 2013 and is scheduled to terminate on
September 18, 2018. No target subjects noted in this affidavit were intercepted
under the above case number (3:18MC92.)

b. ln a separate investigation involving the TRIPLE CROWN CREW (TCC), the
EPD&VCTF sought and obtained on Au gust 29, 2018, Cltief United States

13

USOOO1 7000

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 29 of 59 Page|D #: 195

Case 3:lB-mj-00105-GMG *SEA]_ED* Document1-3 Fited 11!08!18 Page 14 of 44 Page|D
#: 29

District J ridge Gina Groh authorized interception of (304) 202-8668 (TT4) filed at
Northern District ot` West Virginia case number 3:18MC97. lnterception began on
August 29, 2013 and is scheduled to terminate on Septernber 28, 2018.
Referenced target subject COLTON PITMAN was intercepted via wire and
electronic communication over this authorized interception Other than subject
PITMAN, no target subjects noted in this affidavit were intercepted under the
above case number (3:18MC97.]

c. In a separate investigation on September l?, 2018, Chief United States District
Judge Gina Groh authorized interception of (26?) 253-3860 {TTS), (304} 240-
8131 (TT&), and (314) 326-088'? (TT‘?) filed at Northern District ofWest
Virg'inia case number 3:18MC103. lnterception began on Septen'iber l';', 2018 and
is scheduled to terminate on October 16, 201 S. TT6 was terminated and the
EPD&VCTF obtained authorization to spin to 240-377-'?'80? (TTB.) TT'? was
dropped and interception terminated on October 16, 2018. 011 October 22, 2018,
Chiet` United States District .ludge Gina Groli authorized an extension for
continued interception of (26?) 253-3860 (T'I`S), filed at Northem District of
West 'V`irginia case number 3:lSl\/IC103. The extension interception began on
October 22, 2018 and is scheduled to terminate on November 20, 201 B. No target
subjects, other than HUNTSBERRY, noted in this affidavit were intercepted
under the above case number (3 :1 SMC 103 .) No target subjects noted itt this
affidavit were intercepted under the above case number 31181\/1194.

d. On September 18, 201 S, Chiei` United States District Judge Gina Groh authorized
interception ol` 304-2?9-?128 (TPZ) filed at Northem District of West Virginia
(NDWV) case number 3:18MC104. litterception began on September 18, 2018
and tenninated on October 4, 2018. CRAlG, DEMlNDS, AARON, PLUMMER,
GETTS, and SHANNON were intercepted over this authorized interceptionl

e. On October 5, 2018, Chiet` United States District .Tudge Gina Groh authorized the
initial interception ot` 304-240-6?55 (TPS) and 304-240-20'?6 (’I`P4) filed at
Northern Di strict of West Virginia {NDWV) case number 3:181\/1399.
interception began on October 5, 2018 and authorized through November 4, 201 S.
CRAIG, PLUMMER, NEWMAN, JANSEN, and VICTOR were intercepted over
this initial authorized interception

l`. On November 6, 2018, Chief United States District ludge Gina Grolt authorized
the continued interception of 304-240-6755 ('I`PS) and initial interception of 240-
586-3412 (TPS) filed at Northern District of West Virginia (`NDW`V) case number
3:18M1103. lnterception began on Noveinber 6, 2018 and is authorized through
December 5, 2018. CRAlG, PLUMMER, NEWMAN, JANSEN, and VlCTOR
were intercepted over this initial authorized interception

g. ln a separate investigation on Novernber '?, 2013, Chief United States District
Judge Gina Groh authorized the initial interception of 304-233-?681 (TT9) and
304-433-6372 (TTIO) iiled at Northern District ot` West Virginia (NDWV) case

14

U3000‘17001

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 30 of 59 Page|D #: 196

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11!081'18 F’age 15 ot 44 PagelD

4?.

48.

49.

50.

#: 30

number 3: l SM1104. lnterception began on November i', 2013 and authorized
through December 6, 2018. At the time of this affidavit no interceptions have
been intercepted and it is pending the information from their service providers

FACTS AND CIRCUMSTANCES

ln February 2018, the Eastent Panhandle Drug and Violent Crintes Task Force
(EPD&VCTF) was notified by the Ranson Police Department (RPD) about the arrest of
subject who eventually became a confidential informant (CI) herein referred to as Ci~
JlM. Cl-JIM was arrested for a city capias and posted bond at RPD. VICTOR was
identified as the subject who posted CI-JIM’s bond. Prior to being released, CI-llM was
issued a citation for possession of cocaine and released on bond. During that arrest, CI-
JIM expressed hisfher desire to cooperate with the EPD&VCTF.

The EPD&VCTF began investigations of the Triple Crown Crew herein referred to as the
TCC who are being supplied by a Philadelphia1 PA based drug dealer. The TCC are
distributing heroin and cocaine in the Northem District of West Virginia. This
investigation led to court authorized Title llI interceptions of telephones being utilized by
TCC drug distributors in the Northem District of WV. The captioned interceptions were
authorized in the Northern District of WV under case number 3:131\/1€92, 3:18MC9?, and
3:1SMC103. i`hese captioned interceptions have failed to meet the goals of this
investigationl Based on coniidential informant (Cl-KOKOMO) debrieiin gs advising
“Manny” contacted he)' she in reference to his drug supplier. "Manny" is Armstead
CRAIG a known JC member. These debriefings indicate both the TCC and JC are being
supplied by the same group of individuals in Philadelphia, PA, to date the EPD&VCTF
has not been able to confirm this connection through toll records or court authorized
interceptions of wire and electronic communications

The EPD&VCTF utilized Cl-Jll\/l, after he agreed to provide assistance to the
EPD&VCTF, to make controlled purchases of cocaine base andf or heroin from
DEHAVEN and CRAIG. During the controlled purchase with CRAIG, the covert video
equipment was able to positively identify CRAIG as the distributor. After these
controlled purchases Cl-JIM was unable to be utilized, due to an arrest, to further this
investigation During the controlled purchase with CRAIG, the covert video equipment
was able to positively identify CRAIG as the distributor.

On May l, 20131 EPD&VCTF conducted a debriefing of a coniidential informant (Cl)
herein referred to as Cl~KOKOMO. Cl-KOKOMO advised that beginning in or around
the fall of 201?, hetshe had been supplied narcotics (cracl< cocaine and lteroin) from a
group of individuals believed to be residing in Philadelphia, PA. CI~KOKOMO stated
that the group of Philadelphia, PA drug suppliers all referred to each other as “big
homie.“ Additionally, CI-KOKOMO provided investigators with information regarding
suspected .lC members operating in .lefferson County, WV to include an individual

15

U800017002

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 31 of 59 Page|D #: 197

Case 3:18-mj-00105-GMG *SEALED* Document1-3 Filed 11!08:'18 Page 16 of 44 PagelD

51.

52.

#: 31 -

known to Cl-KOKOMO as “Manny.” During this debrieting, CI-KOKOMO mentioned
multiple independent dealers that he believed were being supplied drugs by a group of
individuals residing in Philadelphia, PA. The JC member, an independent drug dealer1
referred by CI»KOKOMO as “Manny" was continued by the EPD&VCTF to be
Arrnstead CRAIG. To date, the EPD&VCTF has not captured interception members of
the JC with the above-mentioned authorized interception NDWV case numbers in
furtherance of this investigation

On lune 5, 2018, EPD&VCTF identified a suitable pole location for the installation of a
surveillance camera on a residence located in Ranson, WV. The residence, 96 Stayman
Dr. in Rauson, WV was identified as being associated with a Jefferson County, WV drug
trafficker loiown to investigators as “Manny.” The pole camera was installed by the
Federal Bureau of lnvestigation - Pittsburgh Division on June 5, 2018 and continues to
be monitored by EPD&VCTF through the authoring date of this affidavit A review of
the captioned pole camera video footage revealed a high volume of pedestn` an and
vehicle traffic frequentin g the residence at random day and night time hours. Because the
pole camera does not allow for the interception of audio conversations that occur between
individuals meeting at the residence, investigators are not able to determine the content of
observed conversations Additionally, on or around J urie 15, 2018, a series of Weather
storms occurred in the areas around the Eastern Panhandle of West Virginia. The storms
created power outages and surges throughout the region which disrupted the function of
the pole camera only allowing for intermittent remote connections to be made with the
camera The camera’s speed is also related to the provider’s speed availability As such,
the camera currently has a data cap and the camera feed begins to lag behind and hinders
the ability to identify subjects arriving at the residence

On July 25, 2018, EPD&VCTF utilized Cl-WEST to conduct a controlled purchase of
cocaine from JANSEN. CI“WEST attempted to ca11 and text 917-65'?-3443 {TP]) to no
avail. CI-WEST was then transported by the EPD&VCTF to the area and the Ci walked
the remainder of the way to 96 Staymau Dr. CI-WEST met with JANSEN in the
driveway where he advised himjher TPl had “crashed” (broken) JANSEN advised Cl-
WEST he would contact the CI when he was ready to sell. Approximately one (l) hour
later1 CI~WEST was contacted by JANSEN who Was utilizing cellular telephone number
304¢2?9-1'128 (TPZ). After this, CI-WEST again waiked to the residence and the CI
asked VICTOR where JANSEN was. The Ci then informed VICTOR, JANSEN had
called himr'her from VICTOR’s phone TP2. VICTOR then escorted the CI into the
residence and directed liirnfher to the basement of the residencel CRAIG was obsetved
sitting under the same carpor‘t as VlCTOR. ln the basement, C 1 met with MOLLY and

1 ANSEN. lt appears JANSEN and MOLLY are packaging drugs to seil. MOLLY hands
JANSEN a bag of suspected cocaine and JANSEN asks the CI if hefsbe is going to cook
the cocaine .1 ANSEN then exchanges the cocaine for $40 in recorded US currency.

On July 26, 2013 and July 31, 2018, CI-WES'I` attempted to make a controlled purchase
from JANSEN. During the buy attempt on the 26"‘, MOLLY tells Cl-WEST she is unable
to sell to liiim'her because o'l" the “bi g big guy” CRAIG. During the 315‘, but attempt Cl-
WEST contacted JANSEN over TP2 to purchase cocaine. JANSEN answered the phone

16

USOOOl 7003

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 32 of 59 Page|D #: 198

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11!08.~'18 Page 17 of 44 Page|D

54.

58.

59.

#Z 32

and advised he would ca11 himfher baclt. Cl-WEST made a second phone call to TP2 and
VICTOR answered advising liirnfher JANSEN would call himjher back.

On August 2, 2018 and August 15, 2018, CI~WORK was able to make a controlled
purchase from .1 ANSEN over TP2. CI-WOR.K purchased cocaine and.r'or cocaine base
andjor heroin during these controlled purchases over TP2.

On September 18, 2018, the EPD&VCTF sought and obtained the authorized interception
for TPZ filed at Northern District of West Virginia {NDWV) case number 3:18MC104.

During this authorized interception time period, the EPD&VCTF was able to intercept
coirununication with JANSEN talking to CRAIG using TP3 and DEMI'NDS using TP4.

During the authorized interception for TPZ, the wire monitors intercepted JANSEN
attempting to contact other drug dealers to re-supply. Wire monitors intercepted
communication with his customers, where be is letting them know he is about to meet his
drug supplier, and after he meets him he would be available to sell drugs to them. Task
force officers believe .TANSEN utilizes multiple drug sources when CR_AIG is
unavailable or is not distributing to JANSEN what he has requested One of these drug
dealers JANSEN contacted was Nicholas DEM[NDS who is utilizing TP4. DEMINDS is
known by the task force due to a past EPD&VCTF case in 2008, where DE.MINDS and
received a federal convictionl DEMI'NDS was also known to the EPD&VCTF for
distributing drugs to l-IUNTSBERRY. HUNTSBERRY, a member of the TCC and drug
supplier, further detailed in NDWV case number 3:1 SMC103.

The EPD&VCTF Was unable to intercept conununicati on with DEMINDS over this
authorized interception (NDWV case number 3118MC]03) due to HUNTSBBRRY
utilizing a second phone A review of toll records for TP4 revealed it contacting
l-IUNTSUBERRY. DEMINDS was identified as onc of HUNTSBERRY’s source of
supply. During this authorized intercept no communication was intercepted with
DEMINDS utilizing TP4. Although the EPD&VCTF was unable intercept
communication between DEM]'NDS TP4 and l-IUNTSBERRY TT6 they were able to
intercept communication between HUNTSBERRY with his buyers (re»distributors)
where he is informing the callers he (HUNTSBERRY) will be meeting with his drug
supplier.

The EPD&VCTF was able to intercept communication with DEMINDS over TPZ, which
is detailed further in this affidavitl These communications reveal JANSEN contacting

DEMINDS to re-supply when it appears CRAIG is unavailable During these
conversations JANSEN contacts DEMINDS and asks if he is “around,” which task force

17

U800017004

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 33 of 59 Page|D #: 199

Case 3:1B-mj-00105-GMG *SEALED* Document 1-3 Filed 11108!18 Page 18 of 44 Page|D

60.

61.

62.

63.

64.

#: 33

officers believe is asking DEMINDS if he is in the area to be able to sell drugs to hint
JANSEN as I-HJNTSBERRY did, tells customers he is Waiting on the re-supply.

DEMINDS is observed arriving at 96 Stayman Dr., via the pole camera operating the
same silver lntinity SUV with Maiyland registration as observed at HUNTSBERRY’s
residence captioned above. A short time later, DEMINDS leaves the area, and JANSEN
advises his customers his supply arrived and he is available to sell to them. Task force
officers believe DEMI'NDS re~supplied JANSEN with drugs for hirn to sell to his
customersl These intercepted communications are hirther detailed below hi this a'r`lidavitl

On October 5, 2013, the EPD&VCTF sought and obtained the authorized interception for
DEMTNDS using TP4 and CRAIG using TPS. The EPD&VCTF was unable to intercept
communication over TP4 until October 30, 2018. Communication was unable to be
intercepted due to it being powered off after DEMINDS was arrested

The EPD&VCTF discovered DEMINDS was arrested on 0ctober 5, 2018, by the
Frederick County Maryland Sherifi’ s Office i`or possession with intent to distribute
heroin with another maie, J ames BRINKLEY (herein referred to as BRINKLEY.)
BRTNKJ_EY and! or DEMl'NDS rolled up the windows and refused to exit the vehicle
Ofiicers were able to extract DEMTNDS and BRINKLEY and a search of the Vehicle
yielded approximately 58 grams of suspected heroin inside it. DEMl'NDS was
incarcerated at a Maryland Correction Facility and was released on OCtober 30, 2018.
There have been no attempts to interview DEMINDS in reference to this case due to a
history cf DEMINDS being uncooperative with law enforcement investigations
Additionally, EPD&VCTF investigators did not attempt to interview DEMINDS after
this arrest because doing so would divulge investigators utilization of the Title-llI
investigation to DEMINDS and would most likely, alert his drug associates, to include
CRAIG. DEMI'NDS uncooperativeness with law enforcement was demonstrated during
this arrest DEMINDS and BRINKLEY were talking over the arresting ofiicer and
DEMINDS advised the officer he was filming the arrestl lt was discovered DEMlNDS
was not recording the an'est1 but was utilizing a live video call streaming application

The EPD&VCTF contacted the investigation agency who advised DEMINDS was
initially held without a bond during a bond hearing due to in part because of his criminal
history. A newspaper article in reference to this hearing, advised DEMINDS told the
judge the criminal history he spoke of was a lie. The investigator believed DEMINDS
would be released on October 30, 2018.

On October 30, 2018, DEMINDS was released and shortly after began using TP4. The
EPD&VCTF began intercepting communication over TP4. The conversations were in

18

USOOOl 7005

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 34 of 59 Page|D #: 200

Case 3:18»mj-00105-GMG *SEALED* Document1-3 Fited 11!08!18 Page 19 of 44 PagelD

65.

#: 34

reference to DEMINDS time in j ail, and how he needs to get back to work to make
money.

INTERCEPTED COMMUNICATIONS WITH TP4

On October 31, 20l 8, DEMINDS receives a phone call from 410-?10-9606 (herein
referred to as U`NSUB 9606.) During the voice call, the caller identifies DEMlNDS as his
cousin. The male caller tells DEM]'NDS he needs him back because he was bringing in a
lot of money for him. The caller advises without him business has slowed down. The
caller identities UNSBU 9606 as his current phone, but not his permanent phone The
below verbatim conversation with investigators notes in italics:

DEMINDS (TP4); va

UNSUB 9606: Bitch why didn't you call me iet me know you was home?
(DEM]NDS never let him know lie was r'el'erts'edfi‘amjnii)

DEMINDS (TP4): Man l was, cause I ain‘t even got my phone (DEM!NDS
didn 't have his phone white he was in_;`crfl)

UNSUB 9606: Bitch, not even got pimps yo. Nigga was needing you
like a bitch. Hey man l need my man back, back on the
ball game shit done slowed up because Shit you was
corning on packing I was needing a little stack lnan.
God damn l got my cousin back home back focus man
stay around the right energy you l told em. Supposed to
be focused up. Can't have that type of shit happening cuz
you already know that I be around the right energy
certain motherfuckers just bad energy and just you know
what l‘m saying? Just like that shit I don't know man. But
you just got to be careful yo. Stay focused inan. Stay
horne for us. Niggas need you there (Unknown mate
caller identifies DEMINDS ns his cousin He instructs
DE.MINDS to surrouch i:imseif‘.-vit)'i the righrpeople. He
disc tells DEMINDS he needs him back to work because
he was bringing in n int of niciie)-'. and white he was in
jeff the business silo 11 'ed doi-vn.)

DEMtNDs (Tra): magill 1 got it (DeMrNDs agrees

UNSUB 9606: Should've known earlier Alright love you this my joint
right here for, for a second for (inaudible). (Cr:Her is

19

USOOO17006

Case 3:18-mj-00105-G|\/|G Document 1-4 Filed 11/08/18 Page 35 of 59 Page|D #: 201

Case 3118-mj-00105-GMG *SEALED* Document 1-3 Filed 11/08!18 Page 20 of 44 PagelD
#: 35

advising DEMHVDS should ’ve caiied hint and identified
this as ins current phone)

DEMINDS (TP4): Alright, l love you. Alright.
UNSUB 9606: A]right.
66. On October 31, 2018, UNSUB 9606 and DEMl'NDS TP4 have a conversation via text

inessages. Dtu‘ing the below conversation UNSBUB 9606 identifies DEMINDS as cousin
and how he wants to get back to making money.

UNSUB 9606: ~cuzz when the next time u corning down to see me cuzz?

DEMINDS TP4: Soon I'm trying collect a few dollars (DEMJNDS is trying
to get enough money to re-up)

UNSUB 9606: already bro! ! just stay safe and always watch ur
sui'oundings irn waiting on u...!l (He is ivaitingfoi'
DEMINDS to i‘e£in'n)

UNSUB 9606: i luvv you cuzz lets get back to the money cuzz.! (Wanrs

DEMINDS to return to seiling io make inoney)

6?, On November l, 2018, DEMINDS receives a call from 571»364~4932 a male who self
identities as “BUR'F.” (herein will be referred to as BURT) At this time, the BURT has
not been fully identifiedl During the phone call BURT tells DEMI'NDS he was wondering
what happened to him. He advises he had been calling both oi` DEMINDS’ phones.
DEMINDS advises he was locked up. DEMINDS needs to get some quality drugs to sell
and he needs it immediately

DEMINDS TP4: Who is this?
BURT: This is Burt bitch what's up?
DEMINDS TP4: Who is this?
BURT: This is Burt yo, Burt. 'I`his is
DEM]'NDS TP4: Burt?
BURT: Bni't yo. Burt! You deaf BURTI
DEMINDS TP4: Burt?
BURT: Yea

20

USOOO17007

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

Case 3:18-mj-00105-G|\/|G Document 1-4 Filed 11/08/18 Page 36 of 59 Page|D #: 202

Case 3218-mj-00105~GMG *SEALED* Document 1-3 Filed 11/08!18 Page 21 01'44 PagB|D

#: 36

Burt? l\»ir. O?
Yea bitch what's up man nigga been calling

Bitch I was locked up. (DEMINDS referring to his recent
incarceration)

Ay yo that's what l though when both your phones
answering Saying yo this bitch better not be locked up.
(Male itaa' been cutting both of DEMINDS phones and
was u-‘ona'ering t_'fite was in jail)

Yea l was locked up dumbass. You should've known
that. (DEMINDS is confirntit-tg tie was injail)

W'itat’s up youngin.
Ain't shit I just getting back my feet in the streets.
Umm.

Like, uh two days ago. (DEMINDS was reieasedji‘otn_iaii
2 days ago)

(1numbles inaudible)

What’s up where you at?
DoWn, down here on Rowles.
Oh you still (inaudible)

Hell no.

You still hide that back bitch. BitchI got you though. l
just need, l need you go ahead and do that shit now
anyway. More than ever. It's more pertinent that it get
done now. Get some shit out there that*ll gas ern. So
other shit done developed since we done, urn last done
talkcd. So yeah I definitely need to get that tooken care
of immediately l got to come down and talk to you soon.
(DEMDVDS wants tire ntaie to start setting or bintt`ttg high
quality drugs and tie witt be traveling to ins iocation to
tneet up]

USOOO1 7008

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT;

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

Case 3:18-mj-00105-G|\/|G Document 1-4 Filed 11/08/18 Page 37 of 59 Page|D #: 203

Case 3218-mj~00105»GMG *SEALED* Document 1-3 Filed 11!08!18 Page 22 0f44 PageiD

#: 37

Alright, I tell em l'1n waiting for you dime saying again.
(Maie is advising he witt teii others you unfit be coming to
their iocation)

Matter fact man I‘rn going take a trip tomorrow and go
down to the city let every nigga parle and do all that
bullshit too. (DEMNVDS is advising he is going to go to
Baitintore. MD and have a nteeting)

Alright yo I’rn waiting for you. Don*t need inc to do
nothing

I don't want to talk on the phone but yea today you still
got the key. l wont keep trying to take that challenge
(inaudible) Let you go to your element and let rne go to
inine. I got hicked up we gotta. Hey duniby I'm on it
though, I got a little boy, l ain trying to. [DEMINDS is
letting hint know not to worry and he witt get back to
before he went to Jiait‘ and he stitt has a iittie heroin)

Huh?

You seen, you seen where l fucking murder (inaudible)
yesterday (DEMINDS is behaved to be referring to
possibly a neale iatou-’n as murder Who was hurt or
arrested)

Na, no.

Man little nigga out rny way got spanked. Crazy
scenario it's a good thing he was like he was over there
with LIS. (DEMINDS is referring to someone they were in
jail with together. He is advising the ntaie was either hurt
or arrested)

Uh lnnrn.

He was over in that, I mean over DOC. (DEMINDS is
advising the tnaie u.'as at the Department ofCorreetions
unit}

Alright, Alright, Alright, l‘in going look inan, l'ni going,

I’m going to look on that. (Maie is going to took it up and
confit'tn)

USOOO‘l 7009

Case 3:18-mj-00105-G|\/|G Document 1-4 Filed 11/08/18 Page 38 of 59 Page|D #: 204

CaSe 3:lB-mj-00105-GMG *SEALED* Document 1~3 Filed 11!08)'18 Page 23 of 44 PagelD

68.

DEMINDS TP4:

BURT:

DEMINDS TP4:

BURT:

DEMI'NDS TP4:

BURT:

DEMINDS TP4:

#: 38

Yea Southwestern joint. That shit crazy right?
(DEM]ND.S` is referring to either the Jiaiil he is locked up
at or where the incident occurred)

Yea.

That make a lot a bigger developments at than like that
just change your whole ave and shit. (T his incident is
causing a change)

Say no more man. I'1n out here I'm waiting for you dog.
l‘rn waiting for you. (Mat'e is '.-vaiting for DEMINDS to
return)

Alright, Alright l'm gonna roll down there. l'll be down
tomorrow early. (DEMINDS is ietting hint known he is
going to traveling to his iocation)

I'm waiting for you. This my number right here. (Mate ts
advising this is his new phone nutnber)

Alright l‘rn on in. I'm a lock it down. (DEMINDS saved
his new phone ttutnher]

On November 2, 201 S, DEMINDS TP4 calls a not yet fully identified male caller 304-
886-1310 (herein referred to as UNSUB lSlO). During the conversation the male caller
asks ifDEMINDS is “good.” Investigators believe the male is asking DEMl'NDS if he is
available to sell drugs to him. DEMINDS advises the caller he is traveling to Virginia
right now and he will be traveling back shortly. DEMlNDS advises a female (who is
heard in the background) will bring what she has left on her when they retum. The
verbatim of this conversation is below with investigator notes in italics.

UNSUB 1810: Yo

DEMINDS TP4: Yay

UNSUB 1810: What's good my nigga (female voice in background}

U.\lSUB iSl{}: Yo

DEMINDS TP4: Yo

UNSUB 1810: What's good boy (Mate is asking i)"DEMINDS is
avaitahie to seii tirugs}

DEMINDS TP4: Man Chillin, Chillin

23

U30001 7010

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 39 of 59 Page|D #: 205

Case 3:18»mj~00105-GMG *SEALED* Document1-3 Filed 1U08i18 Page 24 of 44 Page|D

69.

UNSUB lSlO:

DEMl'NDS TP4:

UNSUB lSlU:

DEMINDS TP4:

UNSUB lSlO:

DEMINDS TP4:

UNSUB lSlO:

#: 39

W`hats up, \Nhats up, whats good though (Mole is asking
ifDEMHVDS is avoiiabie to supply hint with drtigs)

Nothin, we um running down, running to VA real quick
shoot right back shorty (inaudible) right back (DEMHVDS
is traveling to Virginio)

Ok

(i`ernale in background fucking all rollin shit fuck
it..laughing] 1 would say she got some smack left she
would talk to you later on though after that yo when we
get back as soon as we get back she will bring what she
got on her (T he jenioie with DEMHVDS has soine drugs
on her tinci wiii deliver it to hint when they retnrnj$'ont
Virginio)

Alright
Alright then i am waiting on you

Alright (female in background)

On November 2, 2018, JANSEN using TP2 calls DEMINDS using TP4 and discusses
how he was trying to pay a iernale, for DEMTNDS behalf JANSEN advises he tried to
meet up with the female to pay the money he owed DEMINDS, hut he lost contact with
her. DEMINDS appears to believing a background conversation and tells JANSEN he
will be back to his location later. This transcribed is below with investigator notes in
italics.

JANS EN TPZ: yeah

DEMINDS TP4: yelling (inaadible)

JANSEN TP2: Yo (dogs barking) you what’s up with you

DEMINDS TP4: What's up

JANSEN TP2: Shit, nunn did she ever tell you I was trying to get in
contact with you and shit (JANSEN is referring to ct
female DEM)'NDS knot-vs)

DEMINDS TP4: Who, my girl? (DEM}NDS is asking JANSEN i f it h is
girih'iend)

24

U300017011

Case 3:18-mj-00105-G|\/|G Document 1-4 Filed 11/08/18 Page 40 ot 59 Page|D #: 206

Case 3:18~mj~00105-GMG *SEALED* Document 1-3 Filed 11!08)'18 Page 25 ot 44 PageID
#'. 40

JANSEN TPZ: Yeah, She had, 1 seen that you were out of town and shit
and i had told her l was like you know she was coming
thru or whatever and I was like yeah I was like I got it.
She was like you got any bread and l am like l got it 1
told her I was like I got it, I had it you know what l mean,
but She...I don‘t know what happened. l had had the shit.
I asked her come get it. She stopped talking to me.
(JANSEN confirms he is referring to his giri)i‘iena’.
JANSEN advises DEMHVDS he was trying to pay her the
money he owed ill.lE`il/iii'v".l:lS1 h:rr presumably a past drug
deht, inst they never niet}

DEMINDS TP4: Yells, l-ley l be around here in a little bit. l see you all in
West Virginia little while. call you later (DEMINDS is
going to visit JANSEN inter in West Virginia and witt
resoive this issue then)

JANSENT TP2; siegel

DEMINDS TP4: (background conversation with male inaudible)

CONFlDEN'I`IAL INFORMANT OUALIFICATIONS

?U. The confidential informants (CI) discussed above have assisted in this investigation and
provided information set forth in this ai`fidavit.

?l. Cl-JIM first provided assistance to the EPD&VCTF via debriehng which occurred in
February 2018. CI-JIM was arrested by Ranson Police Department on February "i, 2018,
for being in possession of cocaine and failure to pay a fine due to traffic int`raction.
During hisiher debriefing, CI-JIM advised that heishe had been purchasing heroin and
cocaine from CRAIG. Cl-JIIV.[ also advised he had been purchasing cocaine from
JANS EN Since Septcmber 2017. l-leishc agreed to assist the EPD&VCTF as a
confidential informant in an effort to receive favorable consideration from the llefferson
County (WV) Prosecutor’S Oftice and Ranson Police Department Cl-JIM assisted the
EPD&VCTF in making two (2) controlled drug related transaction and consensually
monitored communication with a JC member. Cl-JIM has a criminal history related to
multiple drug distributions, probation violations, domestic battery, and malicious assault.
CI~JIM has been deemed to be reliab]e in providing assistance to the EPD&VCTF.
Aclditionaliy, information provided by CI-JIM has been corroborated by way of physical
surveillance at the target residence, physical surveillance conducted during controlled
narcotics purchases, review of covert recordings obtained by Cl-JIM during a controlled
narcotics purchase

?'2. CI-KOKOMO first provided assistance to the EPD&VCTF via debriefing which occurred
in December of 2000. I-Iez' she was offtcially opened as a confidential informant for
operational use by the EPD&VCTF in May 2018. To date, Cl-KOKOMO has assisted

25

USOOOl 7012

Case 3:18-mj-00105-G|\/|G Document 1-4 Filed 11/08/18 Page 41 ot 59 Page|D #: 207

Case 3:lB-mj-00105-GMG *SEALED* Document 1-3 Filed 11!08!18 |-'-‘age 26 of 44 PagelD

?3.

74.

#: 41

the EPD&VCTF in making approximately eight (8) controlled drug related transactions
with TCC members and multiple consensually monitored electronic and voice
communications with subjects affiliated with the iC. On June IS, 2018, CI~KOKOMO
requested to meet with EPD&VCTF to disclose the fact that heishe had acquired crack
cocaine and heroin from TCC member GUESS without the knowledge of the
EPD&VCTF. Cl-KOKOMO advised that the non-controlled acquisition of narcotics
occurred on .iune 14, 2018. CI-KOKOMO has a criminal history related to multiple drug
distribution and drug use events. I-letshe was charged and convicted in federal court in
2004 for distribution of crack cocaine Cl-KOKOMO was recently arrested by the
EPD&VCTF in February 2018. Subsequent to hisiher arrest, CI-KOKOMO was
developed as a confidential informant (CI) for the EPD&VCTF and is motivated by a
desire to receive a favorable consideration from the United States Attorney’s Ofi`ice
regarding present charge s. Cl-KOKOMO has been deemed to be reliable in providing
assistance to the EPD&VCTF. Additionally, information provided by Cl-KOKOMO has
been corroborated by way of physical surveillance conducted during controlled narcotics
purchases, review of consensually recorded conversations with Target Subjects, and
review of covert video recordings obtained by CI-KOKOMO during controlled narcotics
purchases

Cl-WEST first provided assistance to the EPD&VCTF via debriefing which occurred on
luly 25, 2018. Hetshe agreed to assist the EPD&VCTF as a confidential informant in an
effort to receive favorable consideration from the .lefferson County {WV) Prosecutor’s
Office. During hi siher debriefing, Cl-WEST advised that heishc had purchased cocaine
approximately 50 times from JANSEN over an lS-inonth time frame. CI-WEST advised
heishe last bought cocaine hom JANSEN on luly 13, 2018. Cl-WEST agreed to assist the
EPD&VCTF as a confidential informant in an effort to receive favorable consideration
from the lefferson County (WV) Ptosecutor’s Ofiice. CI-WEST assisted the
EPD&VCTF in making one (l) controlled drug related transaction and consensually
monitored communication with a JC member. Cl-WEST has a criminal history that
reflects misdemeanor convictions for driving under the influence and misdemeanor traffic
violations. Cl-WEST has been deemed to be reliable in providing assistance to the
EPD&VCTF. Additionally, information provided by CI-WEST has been corroborated by
Way of` physical surveillance conducted during controlled narcotics purchases, review of
covert recordings obtained by Cl-WEST during a controlled narcotics purchase

CI-WORK first provided assistance to the EPD&VCTF via debriefing which occurred on
July 26, 201 S. Cl-WORK was arrested on July 26, 2018 from a prior wire interception
case 311?MC49 filed in the northern district of West Virgim`a. I-lefshe agreed to assist the
EPD&VCTF as a confidential infonnant in an effort to receive favorable consideration
from the Berkeley County (WV) Prosecutor’s Office and Ranson Police Department Cl-
WORK advised hetshe could purchase cocaine from a black male he knew as JANSEN at
96 Stayman Dr. Cl-WORK advised heishe had purchased cocaine from JANSEN at least
five (5)ti1nes. To date, CI-WORK has assisted the EPD&VCTF in making four (4)
controlled drug related transactions and provided consensually monitored communication
with a .lC member. Cl-WORK has a criminal history that reflects misdemeanor
convictions for traffic violations and a failure to appear for court. CI-WORK has been

26

U300017013

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 42 of 59 Page|D #: 208

Case 3:18-mj-00105-GMG *SEALED* Document1-3 Filed 11108)'18 Page 27 of 44 Page|D
#: 42

deemed to be reliable in providing assistance to the EPD&VCTI-`. Additionally,
information provided by Cl-WORK has been corroborated by way of physical
surveillance conducted during controlled narcotics piircliases, review of consensually
recorded conversations Witli Target Subjects, and review of covert video recordings
obtained by CI~WORK during controlled narcotics purchases

INFORMATION FROM TOLL RECORDS, PEN REGISTER f TRAP AND TRACE ON
TARGET PHONES

?5. Throtighout this investigation, law enforcement has utilized telephone toll records and
pen register and trap and trace information in regards to TPl, TPZ, 'I`PS, TP4, and TPS.
Additionally, toll records and pen registers have been obtained or attempted to be
obtained and analyzed for multiple CONSPIRATOR TELEPHONES (CTZ, CTS, C'I`4,
CT5, CTG, CTS.)

?6. On March 2?, 2018, a U.S. Magistrate Judge in the Northerii District ofWest Virgiiiia,
authorized a pen register and trap and trace (3:181\/1€39) for 240-350-5923 (CTS) and
(3;13MC40) 240-302-1040 (CTz.)

7?. On April 261 20]8, a U.S. Mag'istrate Judge in the Noithem District of West Virginia,
authorized a pen register and trap and trace (3:18MC56) for 304-433-9181 (CT4.)

?8. Oii May 14, 20l 8, a U.S. Magistrate Judge in the Nortliern District of West Virginia,
authorized a pen register and trap and trace (3:18MC62) for 91 ?-65?-3448 (TPI.)

79. On June 26, 2018, a U.S. Magi`strate Judge in the Northerii District of West Virginia,
authorized a pen register and trap and trace (3:18MC75) for 240-586-3412 (CTS) and a
renewal on Au gust 9, 2013, with the same captioned case number.

80. On Jnly 9, 20]8, a U.S. Magistrate Judge in the Noi'tliern District of West Virginia,
authorized a search wairant for GPS (3:18!\¢1]?3) for 240»~5 86-3412 (CTS) and a renewal
on August 9, 2018, with the same captioned case iiuinber.

81. On .lune 9, 2013, a U.S. Magistrate Judge in the Northern District of West Virginia,
authorized a pen register and trap and trace (3:l SMCQU) for 304-279-?771 (CTG.)

82. Oii August 20, 20]8, a U.S. Magistrate Judge in the Northern District ofWest Virginia,
authorized a pen register and trap and trace (3:18MC93) for 304-2?9-?128 (TPZ.)

83. On Septeniber 6, 2018, a U.S. Magistrate J ud ge in the Northern District of West Virginia1
authorized a search warrant for GPS (3:] SMJSS) for 304-279-7128 (TPZ.)

USOOOi 7014

Case 3:18-mj-00105-G|\/|G Document 1-4 Filed 11/08/18 Page 43 of 59 Page|D #: 209

Ca.se 3:lB-mj-00105-GMG *SEALED* Document 1-3 Filed 11!08118 Page 28 of 44 Page|D

84.

35.

86.

87.

88.

89.

90.

#:43

On September l?, 2018, the authorized interception for TT6 filed at Northern District of
West Virginia (N DWV) case number 3:18MC103.

On Septeinber 18, 2018, the authorized interception for TPZ filed at Nortliern District of
West Virginia [NDWV) case number 3 :l SMCl 04.

Ou October 5, 2018, the authorized interception for TP3 and TP4 filed at Northerii
District ofWest Virginia (NDWV) case number 3: IBMJ99.

Oii Noveinber 5, 201 B, the continued authorized interception for TP3 and initial
authorized interception for TPS filed at Northern District of West Vii'ginia (NDWV} case
number 3:13M1103.

"l`he information obtained, during the period of activation and utilization by the JC for
TP4, from toll records TP4 had a high volume of activity. From 09/05!201 8 to
11!03!2018, there were approximately 1654 telephone calls and text messages to and
from TP4. Of the approximate 1654 telephone calls and text messages, there were
approximately 1029 telephone calls and 575 text messages

NEED FOR INTERCEPTION AND EXHAUSTED INVESTIGATIVE EFFOR'].`S

As noted above1 the goal of this investigation is to dismantle the drug trafficking
organization known to investigators as the J CREW (JC). I am aware from my training
and experience that in order to dismantle a drug trafficking organization, high level drug
suppliers must be identified, iiivestigated, and ultimately brought to justice 1 am also
aware that a number of normal and routine investigative techniques are available for the
investigation of drug trafficking and money laundering offenses These techniques are
used in conjunction with one another and include: physical surveillance, the use of
confidential informants and cooperating sources, the introduction of undercover officers
into the organizatioii, the execution of search warrants, the examination of discarded
trash, the use of grand jury or administrative subpoenas1 interviews of subjects and
potential witnesses, and the analysis of pen register and trap and trace data and toll
records.

Considerable effort has been expended during this investigation and many of the normal
investigative procedures have been utilized1 which brings me to a conclusion that a
widespread, ongoing crack cocaine and heroin distribution operation is being carried out
by the JC to include CRAIG, DEMINDS, JANSEN, MOLLY, VICTOR, and others as
yet unknowii. Despite all of the investigative tools used thus far, the investigation to date
has not met all of its goals as detailed below. All of the drug trafficking and criminal
enterprise activities being conducted by the JC between the Eastern Panhandle of West
Virginia, Philadelphia, PA, and other regions yet to be identified, require communication
ln fact, the ability to communicate securely is important to the viability of each drug-
related transaction and to the continued viability of a drug trafficking organization as
observed in OPERATION TRIPLE CROWN.

23

USOOO‘I7015

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 44 of 59 Page|D #: 210

Case 3:1B-mj-00105-GMG *SEALED* Document1-3 Fited 11108!18 Page 29 of 44 PagelD

91.

93.

94.

#:44

Based upon my training and experience, and based upon all of the facts set forth herein, l
believe that the interception of wire and electronic communications are the only available
techniques that have a reasonable likelihood of achieving all the objectives of this
investigation and securing the evidence necessary to prove beyond a reasonable doubt
that the TARGET SUBJ ECTs1 associates and co-conspirators, and others as yet
unknown, are engaged in the above-described offenses I believe that the interception of
wire and electronic conununications over TP4 Will help achieve the objectives of this
investigation, which consist in part of:

a. The identity of the head of the drug trafficking organization;

b. '_[`he identities of the individuals involved in the drug trafficking organization;
c. The roles ofvarious individuals;

d. The hill identification of the persons who provide drugs to the organization;
e. The full identification of the persons who obtain drugs from the organization;
f. The locations where the members of the organization store their drugs', and
g. The methods by which the organization imports and distributes its drugs

The communications relating to drug trafficking are intrinsically incriminatory and often
reveal rapidly evolving events that are criminal in nature. The interception and recording
of wire and electronic communication can provide the quantum of evidence necessary for
detection and prosecution of the drug organization involvedl Experience demonstrates
that, without such evidence, it is extremely difficult and usually impossible to obtain
information relating to the full scale of the conspiracy rather than merely isolated parts of
the drug trafficking organization ln addition, at this stage in the investigation1 there are
other TARGET SUBJECTS of the conspiracy who have not yet been identifiedl

'l`he following investigative techniques, which are usually employed in the investigation
of` this type of criminal case, have either been tried and have failed, reasonably appear not
to succeed if they are tried, or are too dangerous to employ as detailed in the paragraphs
beiow. Although normal investigative techniques have been and will continue to be used
to the maximum extent possible, they are not reasonably likely to accomplish the overall
goals of the investigationl

"l`he authorized intercept (NDWV 3118MC104) for TP2 was beneficial in the ii)rtherance
of this investigation The intercept has revealed JANSEN is primarily supplied and paid
by CRAIG, and he is also supplied when CRAIG is unavailable by yet to be identified
suppliers The intercept has confirmed the hierarchy of JANSEN and CRAIG’s
relationship, where CRAIG is head of the JC in this area. The intercept failed to identify
CRAIG`s source of supply. The intercept has also revealed CRAIG utilizes 96 Stayman
Dr. in Ranson, WV as a Stash house and distribution location, but also revealed CRAIG

29

U300017016

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 45 of 59 Page|D #: 211

Case 3:1B-mj-00105-GMG *SEALED* Document 1-3 Filed 11108!18 Page 30 of 44 PagelD

95.

96.

9';'.

#: 45

has other residences in the NDW`V where JANSEN does not reside. 'l`he authority to
extend interception of CRAIG using TP3 is necessary to attempt to fully identify
CRAlG’s source of supply and other JC members Who are distributing for CR_AIG and
other locations he is utilizing as stash houses

The continued authorized intercept (NDWV 3: l SMJ99) for TP3 is beneficial in fully
identifying persons who obtain drugs from the JC, but has not fully identified all the
purchasers from the JC. lt is believed, CRAIG utilizes two phones TP3 and TPS to
further facilitate the JC. TPS is known to contact known drug suppliers as noted above
BONELLI “Bunz” Aramburo. The EPD&VCTF has not intercepted communication with
BONELLI over TP3, but he is a frequent contact of TPS. CRAIG advises, as captioned
above, BONELLI is a drug supplier and he would contact him for heroin. lt is believed
without the initial authorization for TPS the EPD&VCTF will only have half of the
content, and never reach the goal of this investigation lt is believed CRAlG utilizes TPS
to contact his re-suppl y or has discussions with other JC members about the source(s) of
supply. The interception of TP3 and TPS does not reveal DEMINDS supplier(S) or stash
houses. lt has only referred to "Nicl<” as a supplier to JANSEN. “Nicl<” is believed to be
DEMINDS due to past interceptions and pole camera at Stayman Dr. Additionally, the
EPD&VCTF have not intercepting communication with TP4 over TP3 or TPS.

The initial authorized intercept (NDWVBZISMJ99) for TP4 Was beneficial in identifying
persons who are!were obtaining drugs from DEMl'NDS, such as JANSE.-\l. The limited
time of receiving interceptions due to his arrest hindered the EPD&VCTF’s ability to
fully identify purchasers stash houses, or suppliers The calls that were intercepted
during the limited time revealed DEMINDS contacting individuals to start making money
and is believed to be arranging to be re-supplied. lt is believed the continued interception
of DEMINDS will assist in reaching the goals of this investigationl

Conn'olted Prn‘ct`inses

The EPD&VCTF has conducted numerous controlled crack cocaine, cocaine, and!'or
heroin purchases from JC members to include CRAIG, DEHAVEN, JANSEN, and
MOLLY. The controlled purchases enabled EPD&VCTF to identify target subjects,
possible residences, stash houses, co-conspii'ators, and vehicles Althou gh this
information has been a vital part of this investigation, it has not allowed investigators to
positively identify the JC source of crack cocaine, cocaine, auditor heroin or to know the
inner workings of the JC organization lt has given investigators knowledge of suspected
packages of heroin and crack cocaine being trafficked from Philadelphia, PA to the
Eastern Panhandle of West Virginia, but has not allowed investigators to know when and
where the supply is being shipped to be able to intercept or disrupt the shipment

30

USOOO17017

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 46 of 59 Page|D #: 212

Case 3:lB-mj-00105-GMG *SEALED* Document 1~3 Filed 11108!18 Page 31 of 44 Page|D

98.

99.

100.

lOl.

#: 46

Physic¢rl and E;'ectronr`c Srrr'ver`l!ance

Although it has proven valuable in identifying some activities and associates of the
TARGET SUBJECTS, physical surveillance. if not used in conjunction with other
techniques, including electronic surveillance, is of limited value and is unlikely to fully
achieve the stated objectives of the investigation Physical surveillance has not succeeded
i.n gathering sufficient evidence of the criminal activity under investigation lt is an
investigative technique used to confirm meetings between alleged conspirators and
usually only leads investigators to speculate as to the purpose of the meetings When
physical surveillance is used in conjunction with electronic surveillance, the purpose of
the meetings takes on a new significance and may constitute admissible evidence,
especially if it includes an intercepted conversation or text message of criminal activity
Otherwise, physical surveillance is generally only effective to corroborate other evidence
ot` illegal conduct or to provide leads to further the investigation

Physical surveillance has been utilized in this investigation prior to and after the law
enforcement controlled narcotics purchases These surveillances have been minimally
successful, as subjects identified in the OPERATION TRIPLE CROW`N investigation,
their associates and their coconspirators often are keenly aware of their surroundings and
attempt to identify law enforcement in the area. In addition surveilling the targets after a
narcotics purchase can become cumbersome due to conditions outside the control of law
enforcement, to include traffic, weather, and counter-surveillance efforts EPD&VCTF
have observed multiple individuals who have been identified or yet to be identified in a
position at the residence to observe who is coming and going from or near the residence
This technique thwarts law enforcement efforts to observe the residence from a close
proximity

Based on my training and experiencc, l know that most sophisticated and significant drug
traffickers conduct their illegal activities in a secretive manner1 often making exchanges
of money auditor drug proceeds within residences, businesses and vehicles where their
actions cannot be seen Many hi gher»level drug traffickers use subordinates to make their
drug deliveries and collect drug proceeds The interception of wire communications and
text messaging over TP4 would enable agents to determine whether the person or persons
using the telephones to conduct the transactions personally or employ others to facilitate
their criminal endeavors Therefore, surveillance in conjunction with the interception of
wire communications and text messaging is likely to enable agents to identify the targets
to be observed, to verify some ofthe illegal activities they are engaging in, and to aid in
the achievement of the objectives of the investigation

Continued surveillance is not expected to enlarge substantially upon information now
available; rather, such prolonged or regular surveillance of the movements of the suspects
would most likely be noticed, causing them to become more cautious in their illegal
activities, to flee to avoid further investigation and prosecution and to cause a real threat
to the safety of the inforniant(s) or to otherwise compromise the investigation

31

USOOO‘i 701 8

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 47 of 59 Page|D #: 213

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11!08)'18 Page 32 of44 PagelD

102.

103.

104.

#: 47

Physical surveillance is also unlikely to establish conclusively the roles of the known
conspirators, to identify additional conspirators, or otherwise to provide admissible
evidence in regard to this investigation Further surveillance of the targets would most
likely be noticed, causing them to become more cautious in their illegal acti vities, to tlee
to avoid further investigation and prosecution, or otherwise to compromise the
investigation

Physical surveillance was conducted during each of the drug buys in an effort to identify
co~conspirators, drug suppliers, gang leadership, stash houses, and other criminal
elements related to the JC organization The following are examples of surveillance
efforts conducted by the EPD&VCTF during this investigation:

. On Friday, November l, 2018, investigators attempted to confirm DEMINDS was

still using the residence located at 30 Berkeley Court in Charles Town, WV, but
was unable to locate a known vehicle The GPS pilth do show this address in the
ping radius, but the pings are of large diameter.

. On Saturday, November 2, 2018, wire monitors intercepted communication over

TP4 where a cell phone repair business was advising their 2 phones were able to
be picked up. DEMINDS is intercepted advising the business he would be en-
route to pick it up. lnvestigators were able to set up near the business and
observed DEMlNDS operating a black Volvo sedan with Delaware registrationl
As of the writing of this affidavit, the Delaware registration did not reveal any
Dl\/IV records to confirm the owner. lt is unclear if the correct registration was
observed1 or if it is improperly registered The vehicle has deep tint' which it
makes it difficult to observe movements or identify occupants of the vehicle.

. On this same date, EPD&VCTF set up at a Martinsburg, WV business to observe

DEMI`NDS arrive due to intercepted conversations The EPD&VCTF was unable
to locate DE.MINDS or the previously observed vehicle

. On November ?, 2018, EPD&VCTF attempted surveillance at DEMINDS

residence during the early hours. and was unable to locate any vehicles at the
residence EPD&VCTF was able to observe CREAMER in the previously
identified silver lnfiniti driven by DE.MH‘~JDS traveling towards the residence as
investigators were leaving

. EPD&VCTF was able to review surveillance video of the Motel where

BRINKLEY and ALSTON was arrested to confirm DEMINDS and CREAMER
arrived the following day to obtain belongings left in their room.

Conjt`denn'al hy“ormom‘s

The technique of using confidential informants often is very productive in an
investigation Confidential informants have been developed and used. EPD&VCTF will
continue to make efforts to develop and use additional confidential informants in this

32

USOOO 1 7019

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 48 of 59 Page|D #: 214

Case 3:1B-mj-00105-GMG *SEALED* Document1-3 Filed 11108!18 Page 33 off-14 Page|D

105_

106.

#: 48

investigation As noted above, confidential infonnants have provided information
supporting the aforementioned drug trafficking organization under investigation as the JC
organization and that has been useful in furthering the investigation I-Iowever, for the
reasons set forth bel ow, l believe that at this stage of the investigation the usc of
confidential sources is unlikely to achieve the objectives of the investigation

The utilization of confidential informants has not informed law enforcement of the
identities and conversations of all other conspirators comprising the distribution network
of this organization Persons involved in this conspiracy are not fully informed as to the
detailed information on the structure and inner workings of this organization As a
consequence, law enforcement has not been able to adequately identify the person(s) who
supplies the illegal drugs to the TARGET SUBJECTS, the identities of and extent of
involvement of others JC organization members and other information regarding
CRAIG’S source of supply for crack cocaine, cocaine, and lieroin. Additionally,
confidential informants are not able to collect information regarding where the
organization maintains the proceeds generated from these illegal activities Limitations
exist with confidential informants utilized during this investigationl CI~JIM is a low-
level drug trafficker for the .lC crew. Cl-JIM is able to purchase narcotics from
DEHAVEN and CRAIG. CI~J]M is affiliated with the JC and JC members. Although, CI-
.llM is affiliated to the JC helshe is a low-level traffickertbuyer and is unable to identify
the main source of supply or where the narcotics and proceeds is stashed. He!she is
unclear of the hierarchy of the JC criminal organization Cl-JIM was arrested during this
investigation and remained in custody1 and unable to further assist in this investigation
any JC members and therefore is not in a position to contact any subjects of this
investigation in an effort to obtain information CI-WEST is able to purchase narcotics
front JANSEI\" and MOLLY. He.fshe is a user of narcotics and is able to make narcotics
purchases from JANSEN and MOLLY. Het'she is a low-level buyer and unable to
infiltrate the JC, Cl-WEST has a limited knowledge of the methods utilized by the JC to
distribute narcotics Cl-WORK has limited knowledge of the JC organization He)‘she is
not able to identify stash houses being used by the JC or methods by which the narcotics
are being delivered to JANSEN in West Virginia. Cl-WOR_K is able to purchase
narcotics from ]ANSEN.

This investigation has utilized confidential informants noted above1 in an attempt to
develop additional confidential informants that could further the investigation

Inform ation that could assist investigators in achieving investigative goals such as
identifying IC organizational leadership, identifying methods for transporting narcotics
into the Eastern Panhandle of West Virginia1 laundering drug proceeds, and ultimately
dismantling the organization All confidential infonnant information obtained to date has
provided significant information regarding the OPERATION TRIPLE CROWN
investigation From approximately liebruary 2013 throuin the date of authoring this
affidavit, confidential informants have made numerous controlled drug purchases from
JANSEN. DEl~L°tVEN, CRAIG, MOLLY, and other yet to be identified JC l‘nembel'sl
However, the confidential informant has not been able to deal directly with anyone higher
than CRAIG and JANSEN or even learn the true identity of their source(s). The use of
confidential informants1 at this point is not likely to produce a significant outcome and

33

USOOOl 7020

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 49 of 59 Page|D #: 215

Case S:J.B-mj-OO.‘LUE-GMG *SEALED* Document 1-3 Filed 11108!18 Page 34 of44 PagalD

lO'i".

103.

#: 49

identify CR_AIG’s source of supply. At this point, the confidential informants have been
lower level, and unable to learn from CR_AIG any information in reference to his source
of supply.

Urrder'cover' Agent.s'

The use of undercover agents in this investigation has not been feasible for the
EPD&VCTF. The JC organization is comprised of several individuals who are known to
be relatives. VICTOR is the father of JANSEN, MOLLY is the girlfriend of JANSEN.
DEHAVEN is CRAIG’s brother, and JANS EN is a close relationship friend of CRAIG.
Because of the close-knit family relationships that exist Within the .lC organization the
introduction of an undercover agent is not feasible and any attempt to introduce an
undercover agent would pose a significant risk to jeopardizing the investigation by
exposing the agent as a law enforcement officer. Such exposure would create a threat to
personal safety for the undercover agent.

Po!e Corrrer'cr.r

lnvestigators have further learned that the use of physical surveillance in this
investigation is complicated by the fact that the drug deals occun'ing in the OPER_ATION
TRIPLE CROWN investigation are done in a large geographic area between Jefferson
County, WV, Berkeley County, WV, and Plriladelphia, PA. On June 5, 201 8,
EPD&VCTF identified a suitable pole location for the installation of a surveillance
camera on a power pole on Stayman Dr, Ranson, WV, with partially obstructed view of
the front of JANSEN`s residence located at 96 Stayrnan Dr. 'l`he pole camera was
installed by the F ederal Bureau of lnvestigation - Pittsburgh Division on .iune 5, 20] 8
and continues to be monitored by EPD&VCTF through the authoring date of this
affidavit A review of the captioned pole camera video footage revealed a high volume
of pedestrian and vehicle traffic frequentin g the residence at random day and night time
hours. Although the camera allows investigators to view the front of JANSEN’s
residence, it does not allow investigators to positively identify subjects or license plates
meeting with JANSEN that travel the second driveway to the rear of their residence or to
llre shed, which is also located at the rear of the residence The camera has allowed
investigators to identify numerous vehicles, associates, possible buyers, but it doesn’t
allow investigators to determine the amount or what (if anything) is being purchased
Because the pole camera does not allow for the interception of audio conversations that
occur between individuals meeting at the residence, investigators are not able to
determine the content of observed conversations The other limitations of the camera
include the following; a data cap on the speed in which the provider, Verizon, will upload
the data for review, the delay or response time of the camera, the clarity of the image, the
low light visibility1 and the inability to access the camera view due to weather
(Additionally, on or around J unc 15, 201 S, a series of weather storms occurred in the
areas around the Eastern Panhandle ot` West Virginia. The storms created power outages
and surges throughout the region which disrupted the function of the pole camera only
allowing for intermittent remote connections to be made with the camera,) or other
teclurical difficulties The camera also has night time limitations on the clarity of the

34

USOOO‘l 7021

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 50 of 59 Page|D #: 216

Case 3:1B-mj-00105-GMG *SEALED* Document1-3 Filed 11.!08!18 Page 35 of 44 Page|D

109.

llO.

lll.

ill

#: 50

image. At this time of year, the daylight is less causing the camera to lose its clarity
sooner and making it more diflicult to positively identify the target subjects at the
residence The camera will be a great investigative tool to accompany the authorization
for interception for TP4.

The pole camera in conjunction with NDWV case number 3:18MC104 interception of
TPZ, tire EPD&VCTF has been able to confirm people arriving at 96 Stayrnan Dr. are
there to purchase drugs from JANSEN. The camera has revealed CRAIG at the residence
on a regular basis. The camera has the same limitations when it comes to identifying
CRAIG’s source of supply. Although, the authorized interception has revealed CRAIG as
One of JANSEN'S source of supply. lt has not revealed who DEMINDS OR CRAIG’s
Source of supply is.

The pole camera is also at a fixed location observing 96 Stayman Dr. in Ranson, WV.
The intercept has revealed CRAIG is utilizing multiple locationsJ and CRAIG residing at
another residence in Ranson, W`V. The pole camera has been useful when drug
transactions and meetings are conducted at 96 Stayman Dr. Since the camera is at a fixed
location it does not capture any drug transactions located at any other known or yet to be
identified locations utilized by the JC. Upon learning ii` DEM INDS has a primary
location to deal drugs or re-supply a pole camera evaluation will be conducted At the
time of this affidavit, the primary residence of DEMINDS has not been identified
Ground surveillance was able to follow DEMINDS to a residence, but it is not sure if this
is his primary residence

On Noveznber 1, 2018, the EPD&VCTF had two more pole camera‘s installed The
cameras were installed at known locations of CRAlG and members of the JC; 412 East
10"1 St in Ransorr, WV and 193 Robelei Dr in Ranson, WV. The cameras have been
useful in identifying subjects who contact TP3 and TPS. lt is believed1 DEMINDS is
currently using a black Volvo passenger vehicle, and it is believed to have been observed
picking up juveniles From Robelei Dr. It is not clear1 dire to the vehicle having deep tint
windows, and the occupants not exiting the vehicle Due to the known history,
(interceptions and surveillance during TP2) it is believed DEMINDS will be observed by
these cameras delivering to JANS EN. These cameras have the sanre limitations as the
above Stayman Dr. camera.

Sem'dr es

The use of additional search warrants to further this investigation has been considered
Agcnts have not yet been able to identify all the locations where the organization stores
illegal drugs nor the residential or business premises used by the drug traffickers
Accordingly, it is not possible to specify the locations to be searched In addition1 l
believe that use of such Warrants at this stage Wonld not yield a considerable quantity of
drugs or relevant documents nor would it reveal the total scope of the illegal operation
and identities of the co-conspirators. Based on the information gathered to date in
OPERATION TR]_PLE CROW`N, it is unlikely that all, or even many, ofthe principals ot`
this organization would be at anyt one location when a search warrant was executed I

35

USOOO‘l 7022

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 51 of 59 Page|D #: 217

Case 3:18-mj»00105-GMG *SEALED* Document 1~3 Filed 11!08!18 Page 36 of 44 Page|D

113.

114,

llS.

#: 51

believe that search warrants may be successfully executed at some later point in this
investigationl If` a search warrant were executed at this time, it would likely compromise
the investigation by alerting the TARGET SUBJECT, his co-conspirators and associates
to the investigation and allowing other unidentified members of the conspiracy to
continue to insulate themselves from detection.

A residence DEMINDS has utilized identified by ground surveillance, 80 Berkeley
Court in Clrarles Town, is a town home style home in a large housing subdivisionl 'l`he
residence is at the end of dead-end street and it appears the trash collection is in front of
the residence due to not observing an apparent centralized trash collection. The location
of the trash collection and residence makes it difficult for the task force officer to conduct
a trash pnll.

On Sunday, Novernber 4, 2018, the West Virginia State Police [WVSP) responded to a
physical disturbance at motel located in Martinsburg, WV. The WVSP identified
BRINKLEY and ALSTON as the occupants of the motel room in which the 9] l call was
in reference to. BRINKLEY and ALSTON advised the WVSP they had returned from
Baltimore, MD. ALSTON advised he was here visiting a female, laleesa CREAMER.
CREAMER Was believed to be the girlfriend of DEMINDS. lt is believed the physical
disturbance was between ALSTON and BRINK.LEY. The WVSP detected the odor of
marijuana and a jeweler bag of suspected drugs in the room. The WVSP obtained a
search Warrant through Berkeley County Magistrate Court for the above motel room. 'llre
search yielded approximately 285 grams of suspected heroin, l'n arijuana, and other
narcotics. Both BRINK.LE.Y and ALSTON were arrested An interview of BRINKLEY
and ALSTON only provided little credible information (Baltimore, leD and CREAMER)
to the WVSP and failed to identify the owner of The heroin or who supplied it. The next
day the motel advised a female, self-identified to motel staff as CREAMER, wished to
enter the above captioned room and remove personal items. EPD&VCTF responded to
the motel and reviewed surveillance cameras which identified CREAMER and
DEMINDS arriving at the motel to obtain these items left by BRTNKLEY and ALSTON.

Grmrd Jrn~_v or Adminisfrrzn`ve Subpoenns or farervfew ofSirbjccrs

Based on my experience and conversations with an AUSA who has experience
prosecuting violations of criminal law and the crimes set forth in this Affidavit, I believe
that if we subpoena persons believed to be involved in this conspiracy or their known
associates before a federal grand jury, we would not be completely successful in
achieving the stated goals of this investigation. If any of the principals of this conspiracy,
their co»conspirators, associatcs, or other participants were called to testify before the
grand jury, they would most likely invoke their Fifth Amendnrent privilege not to testify
lt would be unwise to seek any kind of immunity for those persons, because the granting
of such immunity might foreclose prosecution ot` the most culpable members of this
conspiracy, and could not ensure that such immunized witnesses would provide truthful
testimony.

36

USOOO17023

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 52 of 59 Page|D #: 218

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 1U08!18 Page 37 of 44 PagelD

litS.

ll?.

118.

#: 52

Additiona.lly, agents have not yet identified individuals, other than the confidential
informants listed above, who will provide information about the TARGET SUBJECT and
his criminal activities Without revealing the investigation to the TARGET SUBJECT and
his criminal associates lt is possible that such individuals will eventually be identified,
particularly through the interception of wire communications and text messaging, but l
believe that it Would be detrimental to attempt to subpoena or interview witnesses at this
stage of the investigation l believe that the service of grand jury subpoenas ou the
principals of the conspiracy or their coconspirators, or requesting that they submit to
interviews by law enforcement agents, would only alert them to the existence of this
investigation The result would be causing targets to become more cautious in their
activities, to flee to avoid iiuther investigation or prosecution, to threaten the life of
confidential sourc es, informants or undercover a gents, or otherwise compromise the
investigation Moreover, a grand jury investigation, or interview of the targets, would not
be successful in exposing the full nature and scope of the criminal activity, nor would it
assist in identifying all of the participants lt is reasonable to expect that any physical
evidence, such as drugs1 records, or drug proceeds, would be destroyed or hidden upon
learning that the grand jury or law enforcement agents were seeking information
Additionally, the potential for violence associated with drug traffickers also acts as a
significant deterrent in securing1 not only testimony, but truthful testimony, from any
potential grand jury witness or interview participant EPD&VCTF investigators
attempted to interview DEHAVEN and RICHARDSON at the time of their arrests.
DEHAVEN conducted an interview but provided uncorroborated information in his
attempt to be released from jail, and provided no information in reference to the JC in
furtherance of this investigation, which is detailed further in N`DWV case number
3:18MC104. RICI'IARDSON has been uncooperative and failed to provide information
in furtherance of the investigation

The same obstacles to the use of grand jury subpoenas also apply, in my experience, to
administrative subpoenas Several administrative subpoenas have been issued in this
investigation for telephone toll and subscriber records for phone numbers utilized by the
TARGET SUBJECTS (JC members) and their extended network of co-conspirators. The
telephone subscriber and toll information gained from utilizing this technique has
provided limited information Agents cannot determine, with certainty, who is
communicating with each telephone number developed via pen register information
obtained for TP4. ln fact, several of the telephone subscriber records are affiliated with
prepaid telephone services that have no true identifying records.

Pen Regi`srer and Trap end Ti'ace Iiiforniati`on and Toll Recom's

Pen register and trap and trace information, as well as telephone records, have been used
in this investigation, as described above. However, toll records are by definition
historical Furthennore, in this investigation there has been some delay in obtaining the
toll records pursuant to subpoena Some phone companies have been relatively quick in
responding with requested records; however, some phone companies have taken several
Weeks to respond This has had detrimental effects to the investigation in identifying
individuals

3?

USOOO17024

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 53 of 59 Page|D #: 219

Case 3:18-mj-00105-GMG *SEALED* Document1-3 Filed 11108!18 Page 38 of 44 Page|D

ll9.

120.

123.

#: 53

in addition, toll records, pen register and trap and trace records do not provide the
identity of the parties to the conversationl Based upon my training and experience and the
facts in this case, telephones - especially cellular telephones ~ are frequently subscribed
to under false names or in the names of other organization members, which does not
identify the true user of tlre telephone The JC has consistently utilized a technique
designed to thwart law enforcement investigations in which cell phones are obtained
using alias names and fictitious identifiers. The JC has utilized the purchase ofpre-paid
telephones, in which an individual does not have to provide any information to the
retailer, such as name, address or any other biographical data. ] believe this is a useful
tool for drug traffickers to further hide or conceal their identities from law enforcement

Additionally, even if the person using the telephone could be identified through telephone
records1 such records camrot identify the nature or substance of the conversation, nor
differentiate between legitimate calls and calls for criminal purposes Telephone records
cannot identify the source of the controlled substances, nor can they, in themselves,
establish proof of the conspiracy lt is the contents of the telephone conversations,
obtained through la\vb.ll interception that will reveal the purpose of the contacts between
the telephones and yield admissible evidence of criminal activity.

GPS Trocfo`ng Devices

fl`he EPD&VCTF has identified multiple vehicles being operated by the JC. The
EPD&VCTF identified a vehicle being utilized by DEMINDS, but the vehicle is also
utilized by subjects not known at this time to be a conspirator in this investigation A
tracker on this vehicle, at this time1 is a greater risk of compromising this investigation
then the hzrtherance of evidencel CRAIG has been known to utilize multiple vehicles,
Dodge Ram 1500, Vo]kswa gen Tiguan, Buicl< passenger car, In finity passenger car,
Nissan 300, and the EPD&VCTF has intercepted communication over TP2 where
CRAlG has other JC members pick him up or drop him off at different locations

The EPD&VCTF has obtained GPS search warrants for cellular telephones being utilized
by various JC members to include CRAIG’S previous drop phone (240) 536-3412 TPS,
TP4, and TP2. Altliough these warrants provide investigators With information related to
phone location, the GPS “pings” for TPS and TP4 are of large diameter that it is
impossible to determine a phones exact locati_on. The GPS “pings" for TP2 have been
small in diameter and able to place TPZ at 96 Stayman Dr. in Ranson, WV. The close
“ping” does assist in confirming the phone’s location in relation to the authorized
interception of a drug purclrase. The location is not real time and it does change diameter
depending orr the phone’s location making it more difficult for ground units to know his
exact location. Additionally, a GPS search warrant for a telephone does not allow
investigators to track a phone in “real time” and with precise location

The GPS for TP4 has allowed investigators to observe the phone traveling from the
Northem District of West Virginia to Western District of Maryland and Virginia. The

38

USOOO‘l 7025

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 54 of 59 Page|D #: 220

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11108!18 Page 39 of 44 Page|D

124_

126.

12?.

#: 54

GPS pings for TP4 in the Northern District of West Virginia have revealed it traveling to
and from Berkeley County, WV and Jefferson County, WV.

Pr't`or hiter'ceptr`ons

The EPD&VCTF investigation sought and obtained authorization to intercept wire and
electronic communications over telephone number (304) 279-?128 (herein referred to as
“TARGET PHONE 2” or “TPZ”.) The authorization Was obtained on 09! 18!2018, and
interception began on 09,"18)'2018 with scheduled termination date of` l0f18f2018.
Further investigation regarding investigative methods utilized to develop supporting
authorization to intercept corrununications over TPZ are included in the affidavit
accompanying application filed at Northern District of West Virg'inia (NDWV) case
number 3 :l SMC l 04. Your affiant requests that the previous affidavit (3:18MC104) be
incorporated into this instant affidavit

The EPD&VCTF began investigations of the suspected multiple independent drug
dealers. These investigations led to court authorized Title III interceptions of telephones
being utilized by other independent dealers that were also TCC members The captioned
interceptions were authorized in the Northern District of WV under case number
3:18MC92, 3:18MC97, and 3:13MC103. The JC menrber, an independent drug dealer,
referred by CI~KOKOMO as “Manny" was confirmed by the EPD&VCTF to be
Armstead CRAIG. A review of current pen trap and trace records for the TCC only
reveals PITMAN as a conunon caller with the JC Tlris non-connection with TP3 makes it
necessary for the authorization of TP3 in order to meet the goals of this investigation
Additionally, the JC mainly operates out of Jeff`erson County, WV and the TCC {local
distributors) operate out of Berkeley County, WV, but both are located in the Nottherrr
District of WV. The lack of conversations with CRAIG`s suppliers, members ofthe JC,
and others yet to be identified makes it necessary to authorize interception for TP3.
Additionally, a review of toll records of TP4 and TPS reveals no contacts with each
other.

The application for TP3 is related to the TCC investigation due to a common caller,
PI'TMAN, with TT4, in NDWV case number 3:18MC97, and possibly being supplied by
the same Piriladelphia based supplier due to a conversation between CRAIG and CI~
KOKOMO. The EPD&VCTI~` has not intercepted communication between any JC target
subjects in this affidavit, and target subjects of the TCC investigationl

The authorized intercept (NDWV 3:18MC]04) for TP2 has been beneficial in the
furtherance of this investigation The intercept has revealed JA.NSEN utilizes multiple
drug suppliers The interception identified CRAIG as one of JANSEN‘s main suppliers
and DEMl'NDS as his other main supplier. The intercept has confirmed the hierarchy of
JANSEN and CRAIG’s relatiorrship, where CRAIG is one of the heads of the JC in this
area. The intercept has failed to identify CRAIG’s source of supply. The intercept has
also revealed CRAIG utilizes 96 Staynran Dr. in Ranson, WV as a stash house and
distribution location, but also revealed CRAIG has other residences in the NDWV where
JANS EN does not reside The authority to intercept CRAIG using TP3 is necessary to

39

USOOOl 7026

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 55 of 59 Page|D #: 221

Case 3:18~mj-00105-GMG *SEALED* Document1-3 Filed thDBilB Page 40 of 44 Page|D

129.

130.

#: 55

attempt to identify CRAIG’s source of supply and other JC members who are distributing
for CRAIG and other locations he is utilizing as stash housesl The intercept has not
revealed other than vehicles, CRAIG’s financial assets.

The authorized intercept (NDWV 3:18MC103) for HUNTSBERRY’$ 'I`To has been
beneficial in the furtherance of this investigation Toll records have revealed
HU'NTSBERYY contacting DEMI'NDS over TP4 when DEMINDS was observed by
ground surveillance entering l-IUNTSBERRY‘s neighborhood DEMINDS never
intercepted over TT6 due to HUNTSBERRY contacting DEMINDS on a different phone
(second phone.) The interception of HUNTSBERRY was beneficial in identifying TP4
and UNSUB 7807 as drug suppliers to HUNTSBERRY. Although beneficial, this
authorized interception failed to intercept communication with DEMINDS over TP4,
CRAIG over TP3, or JANSEN over TP2.

The authorized intercept of TP3 has only revealed CRAIG speaking of “Niok” when
talking to JANSEN in reference to a heroin supplier. lt has failed to identify DEMINDS’
supplier or fully identify the purchasers

lt is believed if the EPD&VCTF is authorized to continue interception ofTP4, it will
allow officers the best opportunity to gain the most knowledge of the organization (JC]
and the hierarchy to maximize the effect of this investigation by dismantling the JC. Due
to DEMINDS arrest during this authorization period only allowed investigators to
intercept communication for approximately five days. Although it was only 5 days of
interceptions, the interceptions have been pertinent to his investigation lnvestigators
believe DEMINDS is preparing to re~suppiy with drugs and continue to sell it. The arrest
of DEMINDS did nothing to stop his distribution, but only slowed it down While he was
incarcerated The continued interception of TP4 will assist in identifying DEMINDS’
source of supply and assist in ii.llly identifying his purchasers

MINIMIZATION AND DURATION

The authorization to intercept wire and electronic communications shall be executed as
soon as practicable after the signing of this Order. All authorized interceptions of wire
and electronic corrununications to and from the respective TARGET PHONES will be
minimized in accordance with Chapter l 19 of Titie 18, United States Code. ln
accordance with the Mininiization Guidelines, interception of communications will be
suspended when it is determined through voice identitieation, physical surveillance, or
otherwise, that none of the named lnterceptees or any of their confederates, when
identiiied, are participating in the conversation, unless it is determined during the portion
of the conversation already overheard that the conversation is criminal in nature. Even if
one or more ot` the named Interceptees or their confederates, when identified, is a
participant in a conversation, monitoring will be suspended if the conversation is not

40

USOOO'I 7027

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 56 ot 59 Page|D #: 222

Case 3:18-mj-00105-GMG *SEALED* Document 1-3 Filed 11108)'18 Page 41 of 44 Page|D
#: 56

criminal in nature or not otherwise related to the offenses under investigation Special
attention shall be given to minimize all privileged communications

2. Moreover, if an intercepted communication is in a code or a foreign language, and an
expert in that code or foreign language is not reasonably available during the interception
period, minimization will be accomplished as soon as practicable after such interception

3. Additionally, the conversations will be “spot" monitored to determine whether or not any
particular conversation is criminal in narure. For electronic communications (i.e- text
messages), each text message will be reviewed over a secure system, and based on the
identities of the sender and recipient and the content of the message, monitoring
personnel will determine as soon as practicable after interception whether the text
message appears to be relevant to the investigation or otherwise criminal in nature lf the
message is not criminal in nature, the message shall be minimized and not accessed by
other members of the investigative team. lt` the message appears to be privileged, it will
be marked "privileged” and secured from access by other members of the investigative
team. if a text message appears to be relevant to the investigation or otherwise criminal
in nature, it may be shared with the other agents and monitors involved in the
investigation lf a text message is minimized or determined to be privileged, it will not
be disseminated to other members of the investigative team. All intercepted text
messages will be sealed with the court upon the expiration of tire court's order
authorizing the interception If` the monitoring location is not staffed at all times, it shall
be kept secured with access limited to only authorized monitoring personnel and their
supervising agents.

4. Electronic communications over the target phone will be intercepted1 pursuant to the
Communr`cations Assistance for Law Enforcemerrt Act (“CALEA”), 4? U.S.C. § 1001 et
seq., in part through receipt from the service provider of "packet data," an electronic data
stream That packet data stream, pursuant to CALEA, will be delivered to FBI electronic
communications collection system, and when certain technology (including Vo[MS,
VoLTE, 4G, and others) is employed by the cellular service provider1 that packet data
stream will include a complete copy of all voice calls (which are wire communications)
occurring over the target phone Those voice calls in the packet data stream are
duplicates of wire communications that may be intercepted through FBI’s wire
conununications collection system and minimized in real-time. The packet data,
including the copies of voice calls1 cannot be minimized in real-time Therefore, FBI will
utilize a filter program in its electronic communications collection system that will
automatically identify and block voice calls (which are wire communications) from being
intercepted by filtering them out of the electronic communications packet data stream
before they enter the electronic communications collection system and are recorded In
the rare event that a voice call is not filtered out of tire packet data stream and is recorded,
the call will not be monitored or otherwise accessed through the electronic
conununications presentation systcrn, and FBI will preserve and seal such
conununications in the manner used for other intercepted electronic communications

41

U500017028

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 57 of 59 Page|D #: 223

Case 3118-mj-00105~GMG *SEALED* Document1-3 Filed 11108!18 Page 42 of 44 PagelD

Ul

#: 5?

Also, to avoid interception of privileged communications, the monitoring personnel will
be instructed to minimize privileged communications between husbands and wives,
between physicians and patients, between clergy and penitents, or between those name
TARGET SUBJECTS and legal counsel that pertain to strategy or conduct of any trial or
otherwise privileged communications lf a privileged corrununication is intercepted, such
interception will be minimized and the monitoring personnel will be instructed to enter
into the logs kept pursuant to the monitoring a notation that the communication was
minimized and the supervising attorney will be immediately notified of the interception

Monitoring will be conducted by FBI Special Agents, Eastem Panhandle Drug and
Violent Crimes Task Force Officers, West Virginia State Police Troopers, Berkeley
County (WV) Sheriff’s Deputies, Jeft`erson County (WV} Sheriff’s Deputies, the Bureau
of Alcohol, Tobacco, Firearms, and Explosives (ATF), and by additional investigators or
support personnel who have either been deputized by the FBI or who will be working
under the supervision of a Special A gent or Task Force Officer. ln the event the
intercepted communications are conducted in a foreign language or code and an expert in
that foreign language or code is not reasonably available during the interception period, it
is requested that minimization may be accomplished as soon as practicable after such
interception (“Post-Minimization”). Authorization is requested to utilize civilian
interpreters in the event interpreters employed by the government are unavailable

A meeting will be held for all monitoring agents, personnel and interpreters, if any1
during which the requirements of minimization will be discussed A memorandum
regarding minimization as well as a copy of the Court’s Order authorizing interception
will be provided to all monitoring personnel A copy of that Order and a copy of the
minimization memorandum will be posted at the listening site. Bet`ore a monitor begins to
intercept any wire and electronic communications, he or she will sign a form indicating
that sfhe has read the Court’s Order authorizing interception and the minimization
memorandum, that sfhe is familiar with contents of those documents, and that sfhe will
intercept communications in compliance with the Court°s Order.

FBI Speci al Agents and Taslc Force Offlcers will supervise the interception of wire and
electronic communications and will inspect the wire room periodically, review
transcripts, and be available at all times by telephone to the monitoring personnel.
lntercepted conununications will be recorded, and all recordings will be securely
preserved Logs will be prepared regarding the date and time of all conununications, the
particulars involved, the subject of the call, and if and When minimization occurred. Wire
and electronic communication recordings will be retained by the WVSP during the period
of interception Upon completion of the interception period, the recordings (original
evidence) will be maintained by the FBI.

ln addition there is probable cause to believe that the location of the TARGET PI-IONE
at times determined by investigatots will constitute evidence of the SUBJEC'I`
OFFENSES. The geolocation;‘E-9ll data will assist in obtaining evidence of the above
SUBJECT OFFENSES and confirm the TARGET PHONE is in the area where the
offense occurred and be able to corroborate surveillance unit’s observations lt will also

42

USOOO‘I 7029

Case 3:18-mj-00105-GI\/|G Document 1-4 Filed 11/08/18 Page 58 of 59 Page|D #: 224

Case 3:lB-mj-00105-GMG *SEALED* Document 1-3 Filed 11!08!18 Page 43 of 44 PagelD

10.

ll.

131.

#: 58

confirm the target is at an already or yet to be identified location. lt will reveal the
interstate traffic from the Northern District of West Virginia to the surrounding districts

ln addition, there is probable cause to believe that the location of the TARGET PHONE
at times determined by investigators during the authorized period of interception, and
information regarding the location of the TARGET PHONE during the 60 days preceding
the date that the order is entered (the “Requested Location Infonnation”), Will constitute
evidence of TARGET OFFENSES. As previously stated in this affidavit, TP4 has been
confirmed by investigators to be utilized by DEMI'NDS in furtherance of conducting drug
activity Investigators have also confirmed DE.MINDS’s travel from the Northern
District ot` West Virginia to the Western District of Maryland to meet other JC members
I-Iistorical and prospective location information will provide necessary information to
establish DEMl'NDS’ travel patterns and assist in identifying his source of drug supply.

Finally, the nature of the investigation involves the IC transporting large quantities of
crack cocaine and heroin into the Northern District of West Virginia and surrounding
Districts. While it is believed that TP4 will be mostly intercepted while in use by the
TARGET SUB.TECTS in West Virginia, it is possible that TP4 will be intercepted while
in use by TARGET SUBIECTS in other states, to possibly include Virginia, Maryland
and Pennsylvania.

TECHNICAL ASSISTANCE

Pursuant to the provisions oi` Secti on 251 8(4) of Title 18, United States Code, the Court
may, pursuant to the request of the applicant, direct that a communication service
provider, landlord, custodian, or other person shall fumish the applicant without delay all
of the information, facilities, and technical assistance necessary to accomplish the
interception unobtrusively and with a minimum of interference with the services that such
provider is according the persons whose communications are to be intercepted The
assistance oi` U.S. Cellular andx'or yet unknown wireless service providers is required to
accomplish the objectives of the interception applied for herein. Reasonable expenses
incurred in providing such facilities of assistance pursuant to this authority will be
compensated by the FBI.

PERIOD OF INTERCEPTION

lt is believed that the facts alleged herein establish that the individuals identified in this
Afiidavit are engaged in an ongoing criminal enterprise involving narcotics and firearms
n‘afticking, and that evidence will be intercepted on a continuing basis following the first
receipt of the particular wire connnunications that are the objects of this request
'l`lteret`ore, the Court is requested to order that the interceptions applied for herein shall
not automatically terminate when the types of communications described above have first
been ohtained, but shall continue until corrununications are intercepted that fully reveal
the manner in which these individuals and their co-conspirators in the subject oHenses,
including individuals not presently identified, pa1ticipated in the specified offenses, and
that fully reveal the identities of the co-conspirators, their roles in the operation, and the

43

USOOO17030

Case 3:18-mj-OOlO5-GI\/|G Document 1-4 Filed 11/08/18 Page 59 of 59 Page|D #: 225

Case 3:18-mj-00105-GMG *SEALED* Document1-3 Filed 11108)'18 Page 44 of 44 PagelD

133.

134.

#: 59

nature of the conspiracy involved therein, for a period of thirty days measures from the
earlier of the day on which the investigative or law enforcement officers begin to conduct
the interception pursuant to the Order, or 10 days from the date on which the Order is
entered

CONCLUSION

The facts and circumstances stated herein establish probable cause that the TARGET
SUBJECTS referenced above in paragraph 6, and others yet to be identified, have
engaged, are engaged, and will continue to be engaged in the specified federal offenses;
that TP4 has been and will continue to be used to commit the specified federal offenses;
and that interception of wire and electronic communications over TP4 will result in and
is necessary for the acquisition of sufficient relevant evidence of the conunission of the
specified federal offensesl In addition, there is probable cause to conclude that the
relevant communications will be intercepted on a continuing basis following the first
interception of the wire communications that are the object of the application

The facts stated herein establish that the 'I`ARGET SUBJECTS and others yet unknown
are engaged in an ongoing crimiq'al enterprise and that the evidence sought will be
intercepted on a continuing basis following the first receipt of` the particular
communications and text messaging that are the object of this request. Therefore, l
request that the Court order that the interception need not terminate when the
communications described herein are first intercepted, but may continue until the full
scope of the enterprise is developed, including the identities of all participants, their
places and methods of operation, and the various activities in which they are engaged in
to firrther the enterprise

Furtlier Sayeth Naught,

§7”/§ M

.loréit nl o in n

Ser e n/ est Virginia State Police

Fe eral ureau of Investigation 'l`ask Force Ofticer

Sworn to before me this d day of Novernber1 2018.

/<.,;/ %:/§,/;

nationals Gi'na M. omb
United States District Court Chief Judge
Northern Di strict of West Virginia

 

44

USOOO‘| 7031

